Exhibit 10.18

 

PURCHASE, SALE AND CONTRIBUTION

AGREEMENT

 

BY AND AMONG

 

BIT HOLDINGS SEVENTEEN, INC.

 

SELLER

 

AND

 

MHI HOSPITALITY, L.P.

 

BUYER

 

AND

 

MHI HOTELS, LLC

 

OPERATOR

 

DATED: May 20, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    DEFINITIONS.    1 2.    PURCHASE AND SALE; CLOSING.    9 3.    STUDY
PERIOD.    10 4.    DEPOSIT; PURCHASE PRICE.    14 5.    CLOSING.    17 6A.   
SELLER’S COVENANTS.    22 6B.    OPERATOR’S COVENANTS.    23 7.   
REPRESENTATIONS AND WARRANTIES OF SELLER.    23 8A.    REPRESENTATIONS AND
WARRANTIES OF BUYER.    25 8B.    REPRESENTATION AND WARRANTIES OF OPERATOR.   
27 9.    CASUALTY AND CONDEMNATION.    31 10.    DEFAULT.    33 11.    NOTICES.
   33 12.    GENERAL PROVISIONS.    34



--------------------------------------------------------------------------------

PURCHASE, SALE AND CONTRIBUTION AGREEMENT

 

THIS PURCHASE, SALE AND CONTRIBUTION AGREEMENT (this “Agreement”) is made and
entered into as of May 20 2005, by and among BIT HOLDINGS SEVENTEEN, INC., a
Maryland corporation (“Seller”), MHI HOSPITALITY, L.P., a Delaware limited
partnership (“Buyer”), and MHI HOTELS, LLC, a Virginia limited liability company
and successor by merger to MHI Recovery Management, Inc., a Virginia corporation
(“Operator”).

 

EXPLANATORY STATEMENT

 

A. Seller is the owner of the Property (as defined below);

 

B. Buyer desires to purchase the Property from Seller and Seller desires to sell
the Property to Buyer, all on the terms and conditions hereinafter set forth;
and

 

C. Operator desires to contribute to Buyer certain personal property relating to
the Hotel and its interests under the Operating Agreements (as defined below) in
exchange for Units (as defined below).

 

D. Operator has previously entered into the Construction Loan (as hereinafter
defined) from the Trustee, which Construction Loan will be paid off in
connection with the transfers described herein.

 

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10) and
other good and valuable consideration in hand paid by Buyer to Seller, and by
Operator to Buyer, on the execution of this Agreement, the receipt and
sufficiency of which are hereby acknowledged by each of Seller, Buyer, and
Operator, Seller, Buyer and Operator hereby agree as follows:

 

1. DEFINITIONS.

 

Wherever used in this Agreement, the following terms shall have the meanings set
forth below:

 

“ADA” is defined in Section 8B.12.

 

“Anti-Terrorism Law” means any law rule or regulation relating to terrorism or
money-laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

“Assignment and Assumption” is defined in Section 5.3.3.

 

“Assignment, Contribution and Assumption” is defined in Section 5.4.1.



--------------------------------------------------------------------------------

“Bill of Sale” is defined in Section 5.3.2.

 

“Building” means collectively the 10 story hotel located on the Land consisting
of not less than 296 hotel rooms and an aggregate of about 314,589 square feet
of space.

 

“Business Day” means Monday through Friday excluding holidays recognized by the
Maryland state government and the state government where the Land is located.

 

“Buyer Group” means Buyer, on behalf of itself and its successors and assigns,
and its and their parent, subsidiaries, divisions, agents, employees, officers,
directors, attorneys, and representatives of every kind whatsoever.

 

“Closing” means the consummation and closing of the purchase and sale
contemplated in this Agreement.

 

“Closing Date” means July 20, 2005, subject to extension as provided in Section
5.2.

 

“Code” is defined in Section 8A.5.

 

“Common Stock” is defined in Section 8B.8.

 

“Condemnation Proceeding” means any proceeding in condemnation, eminent domain,
or any written request for a conveyance in lieu thereof, or any notice that such
proceedings have been or will be commenced against any portion of the Property.

 

“Construction Loan” means that certain loan made by Trustee, as trustee of the
Trust, to Operator (successor by merger to MHI Recovery Management, Inc.) in the
original principal amount of up to $9,500,000 pursuant to the Construction Loan
Agreement.

 

“Construction Loan Agreement” means that certain Construction Loan and Security
Agreement dated December 21, 1995 between Trustee, as trustee of the Trust, and
Operator (successor by merger to MHI Recovery Management, Inc.).

 

“Deed” is defined in Section 5.3.1.

 

“Deposit” means, as of any date, the Initial Deposit and the Extension Fee, to
the extent then delivered or required to be delivered under this Agreement.

 

“Deposit Escrow Agreement” means the Deposit Escrow Agreement dated as of even
date herewith by and among Buyer, Seller and Escrow Agent, the form of which is
attached hereto as Exhibit A.

 

“Environment” shall mean and include soil, land surface or subsurface strata,
surface waters (including navigable waters, ocean waters, streams, ponds,
drainage basin, and wetlands), groundwaters, drinking water supply, stream
sediments, ambient air (including indoor air), plant and animal life, and any
other environmental medium or natural resource.

 

2



--------------------------------------------------------------------------------

“Environmental Laws” shall mean and include, any federal, state, local,
municipal, foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle or common law, regulation, statute, or
treaty, that requires or relates to: (i) advising any and all appropriate
governmental bodies, employees, and the public of intended or actual spilling,
leaking, emitting, discharging, depositing, escaping, leaching, dumping, or
other releasing into the Environment of pollutants or hazardous substances or
materials, violations of discharge limits, or other prohibitions and of the
commencements of activities, such as resource extraction or construction, that
could have significant impact on the Environment; (ii) preventing or reducing to
acceptable levels the release of pollutants or hazardous substances or materials
into the Environment; (iii) reducing the quantities, preventing the release, or
minimizing the hazardous characteristics of wastes that are generated; (iv)
protecting resources, species, or ecological amenities; (v) reducing to
acceptable levels the risks inherent in the transportation of hazardous
substances, pollutants, oil, or other potentially harmful substances; (vi)
cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or (vii) making
responsible parties pay private parties, or groups of them, for damages done to
their health or the Environment, or permitting self-appointed representatives of
the public interest to recover for injuries done to public assets.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Escrow Agent” means Chicago Title Insurance Company, as escrow agent under the
Deposit Escrow Agreement.

 

“Executive Order 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, relating to “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism”.

 

“Extension Fee” means the sum of One Hundred Thousand and 00/100 Dollars
($100,000.00), to be paid by Buyer to Escrow Agent upon the Buyer’s exercise of
its right to extend the Closing Date under Section 5.2 hereof, together with all
interest earned thereon.

 

“Governmental Body” means any federal, state, municipal, or other governmental
or quasi-governmental department, commission, board, bureau, agency, or
instrumentality, domestic or foreign.

 

“Hazardous Materials” shall mean and include any waste or other substance that
is listed, defined, designated, or classified as, or otherwise determined to be,
hazardous, radioactive, or toxic or a pollutant or a contaminant under or
pursuant to any Environmental Law, including any admixture or solution thereof,
and specifically including petroleum and all derivatives thereof or synthetic
substitutes therefor and asbestos or asbestos-containing materials.

 

“Hotel” means the Improvements located on the Land.

 

3



--------------------------------------------------------------------------------

“Improvements” means the Building and any other buildings, structures (surface
and subsurface), and other improvements and fixtures situated on or attached to
any parcel of the Land.

 

“Initial Deposit” means the earnest money deposit in the amount of Two Hundred
Fifty Thousand and 00/100 Dollars ($250,000.00) to be paid by Buyer to Escrow
Agent upon the execution hereof, together with all interest earned thereon.

 

“Knowledgeable Party” means David C. Schenning.

 

“Land” means that certain tract(s) or parcel(s) of land described on Exhibit B,
together with all rights, rights of way, easements, appurtenances, in any manner
belonging to, or pertaining to such tract(s) or parcel(s) of land, and all
right, title, and interest, if any, of Seller in and to any and all strips and
gores of land located on or adjacent to the Land, and in and to any roads,
streets, and ways, public or private, open or proposed, in front of or adjoining
all or any part of the land and serving the land, and all rights of Seller (if
any, and only to the extent assignable) to development of the land granted by
any Governmental Body having jurisdiction over the Land.

 

“Leases” is defined in Section 8B.11.

 

“Legal Requirement” means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders, approvals, plans, authorizations,
and similar items, of every Governmental Body pertaining to the use, operation,
and existence of the Property.

 

“Lien” means any mortgage, security deed, lien, judgment, pledge, conditional
sales contract, security interest, past-due taxes, past-due assessments, or
similar encumbrance against the Property of a monetary nature, except any of
such arising out of actions of Buyer Group.

 

“Limited Partnership Act” is defined in Section 8A.8.

 

“Limited Partnership Agreement” means the amended and restated agreement of
limited partnership of Buyer dated December 21, 2004.

 

“Local Time” means the local time in the state in which the Land is located.

 

“MHI” means MHI Hospitality Corporation, a Maryland corporation and general
partner of Buyer.

 

“Names” means all right, title, and interest (if any) of Seller in and to any
name or tradename by which the Land or Improvements or any part thereof may be
known, and all registrations (if any) for such names, excluding, however, any
name or tradename which includes, or makes reference to, the Trust.

 

4



--------------------------------------------------------------------------------

“Operating Agreements” means the Operating Lease, and all other leases, purchase
agreements, licenses, contracts and warranties relating to the Property to which
Operator is a party and identified on Exhibit C together with any other
intangible rights and permits pertaining to or usable in connection with the
operation of the Hotel.

 

“Operating Lease” means the Hotel Lease dated as of December 21, 1995, as
amended by the Assumption and Amendment to Lease and Liquor License Security
Agreement dated January 23, 1998, and as further amended by the First Amendment
to Hotel Lease dated as of August 16, 2000, between Seller and Operator,
together with all amendments to, modifications of, renewals and extensions
thereof.

 

“Operator Deposits” means all prepaid rents, advance rentals, security deposits,
and other deposits, if any, made by Operator and held by Seller with respect to
the Operating Lease for any period following the Closing Date.

 

“Operator Personal Property” means all Personal Property other than the Personal
Property of Seller or any subtenant or licensee of Operator.

 

“Operator’s Interest” means an amount equal to $913,482, which is the agreed
upon value of Operator’s interest in the Purchase Price as set forth in Section
16.5 of the Operating Lease (and as referred to therein as “Net Sale Proceeds”).

 

“Operator’s Property Rights” is defined in Section 2.5.

 

“Other Interests” means any other interest of Seller in and to the Land and the
Improvements or Seller Personal Property or pertaining thereto, including, but
not limited to, all of the right, title, and interest of Seller, if any, in and
to the following:

 

(a) Any award including, but not limited to, any award or payment made or to be
made (i) for any taking in any Condemnation Proceeding of land lying in the bed
of any street, road, highway, or avenue, open or proposed, in front of or
adjoining all or any part of the Land, and (ii) for damage to the Property or
any part thereof by reason of change of grade or closing of any such street,
road, highway, or avenue, and (iii) for any taking in a Condemnation Proceeding
of any part of the Property;

 

(b) The Names; and

 

(c) The Warranties and Permits.

 

“Participating Plans” are set forth on Exhibit E attached hereto.

 

“Pavilion Lease” means that certain Lease Agreement dated January 3, 1996
between MHI Recovery Management, Inc. and the City of Jacksonville, Florida.

 

5



--------------------------------------------------------------------------------

“Permits” mean any and all licenses, permits, approvals, and certificates and
used in or relating to or required by a Governmental Body or by any Legal
Requirement in connection with the ownership, occupancy, maintenance, repair, or
operation of all or any part of the Property.

 

“Permitted Encumbrances” means each of the following: (a) the rights of Operator
in possession under the Operating Lease, any subleases entered into by Operator
pursuant to the terms of the Operating Lease and any new leases entered into by
Operator pursuant to the terms of the Operating Lease between the date of this
Agreement and the Closing Date in accordance with the terms of this Agreement;
(b) the Operating Agreements, as applicable; (c) all real estate taxes and
assessments, both general and special; (d) zoning ordinances and subdivision
regulations; (e) the Record Exceptions (other than (1) those which Buyer is
entitled to object pursuant to Section 3.3 hereof and to which (A) Buyer in fact
timely objects and (B) Seller agrees to cure, and (2) Liens required to be
released by Seller at Closing pursuant to Sections 5.3.5 and 5.3.8); (f) all
matters shown on the Survey; (g) all matters shown on Seller’s Title Policy
(except for Liens required to be released by Seller at Closing pursuant to
Sections 5.3.5 and 5.3.8), and (h) any other title matters approved by Buyer in
accordance with this Agreement.

 

“Personal Property” means all personal property used for the occupation or
operation of all or any part of the Land or the Improvements or both, together
with (to the extent not constituting a portion of the Land and Improvements) all
fixtures, furniture, furnishings, carpeting, draperies, fittings, equipment,
machinery, apparatus, building materials, inventory, appliances and articles,
including, but not limited to, all elevators, escalators, boilers, furnaces,
heating, ventilating and air-conditioning systems, office furnishings and
equipment, building drawings, plans and specifications, building materials and
wall partitions, sprinkler and well systems, sewerage systems, electrical
equipment, fire prevention and extinguishing apparatus, engineering, maintenance
and housekeeping supplies and materials, mowers and edgers and other lawn
maintenance equipment and supplies, and other supplies of all kinds used for the
maintenance and operation of the Property and located on the Land, which are on
hand on the date hereof, subject to such depletion and including such
re-supplying as shall occur and be made in the normal course of business.

 

“Prohibited Person” means any person or entity (i) listed in the annex to, or
otherwise subject to the provisions of Executive Order No. 13224, (ii) owned or
controlled by, or acting for or on behalf of, any person or entity listed in the
annex to, or otherwise subject to the provisions of, Executive Order No. 13224,
(iii) with whom Seller is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (iv) who commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, (v)
named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.qov/ofac/tllsdn.pdf or at any
replacement website or other official publication of such list; or (vi)
affiliated with a person or entity described in clauses (i)-(v) of this
definition.

 

“Property” means the Land, the Improvements, the Seller’s interest under the
Operating Lease, the Operator Deposits, the Seller Personal Property, and the
Other Interests.

 

6



--------------------------------------------------------------------------------

“Protected Information” means any (a) appraisal of all or any portion of the
Property, (b) third party offers to purchase all or any portion of the Property,
(c) internal valuation records of Seller, (d) information protected by the
attorney-client or work product privileges, (e) personnel records of Seller, (f)
documents and records relating to the formation and existence of Seller, (g)
documents evidencing any loans, credit facilities, or other financial
accommodations made to Seller for its acquisition, ownership, and operation of
the Property, and (h) documents relating to the disposition or proposed
disposition of all or any portion of the Property.

 

“Purchase Price” means an amount equal to Twenty-Two Million and 00/100 Dollars
($22,000,000.00). The Purchase Price shall be payable in the manner described in
this Agreement, subject to adjustments as provided in this Agreement.

 

“Real Property” means the Land and the Improvements.

 

“Record Exceptions” means all instruments recorded in the real estate records of
the jurisdiction in which the Land is located that affect the status of title to
the Land or Improvements, including, but not limited to, those items described
on Exhibit F.

 

“Rental Payments” means all payments received by Seller from Operator under the
Operating Lease including minimum or base rent, additional rent, percentage
rent, termination or cancellation charges, or other required reimbursements.

 

“Response Period” is defined in Section 3.3.1.

 

“Seller Cure Obligation” is defined in Section 3.3.1.

 

“Seller Group” means Seller, its affiliates and related business entities,
agents, employees, officers, directors, successors, assigns, attorneys,
insurers, and representatives of every kind whatsoever.

 

“Seller Personal Property” means all Personal Property other than Personal
Property that is the property of Operator or any subtenant or licensee of
Operator.

 

“Seller’s Condemnation Notice” is defined in Section 9.2.

 

“Seller’s Knowledge” means the actual present knowledge of the Knowledgeable
Party, it being understood and agreed that (a) Seller has not conducted any
independent investigation of the Property, and (b) Seller’s primary contact with
the Property has been through Operator.

 

“Seller’s Title Policy” means the owner’s policy of title insurance issued by
Chicago Title Insurance Company to Seller under policy #10-2348-04-000062,
bearing an effective date of December 21, 1995, in the amount of $14,000,000,
with respect to the Property.

 

7



--------------------------------------------------------------------------------

“Settlement Statement” means the settlement statement approved by Buyer,
Operator and Seller, showing all prorations and adjustments to the Purchase
Price as provided in Section 4.3 hereof.

 

“Study Period” means the thirty-one (31) day period following execution of this
Agreement by Seller, Buyer and Operator, ending at 5:00 p.m., prevailing eastern
time, on June 20, 2005.

 

“Survey” means the as-built plat of survey of the Land dated March 20, 1995 and
prepared by Atlantic-Gulf Surveying Co., Inc.

 

“Survival Period” is defined in Section 7.

 

“Title Commitment” means the written commitment by the Title Company to issue to
Buyer an owner’s policy of title insurance with respect to the Land and the
Improvements.

 

“Title Company” means Chicago Title Insurance Company, the title insurance
company selected to insure Buyer’s title to the Land and Improvements.

 

“Title Defect” means a defect in title disclosed in the Title Commitment which
is not contained in the Seller’s Title Policy, that renders fee simple title to
the Property unmarketable.

 

“Title/Survey Review Period” means the initial fifteen (15) day period of the
Study Period.

 

“Trust” means the AFL-CIO Building Investment Trust, a trust existing under the
laws of Maryland.

 

“Trustee” means Mercantile-Safe Deposit and Trust Company, a Maryland
corporation, in its capacity as Trustee of the Trust, and not in its corporate
capacity.

 

“Trustee Loan” means the mortgage loan by Trustee to Buyer to be made on the
Closing Date contemporaneous with Closing, and secured, inter alia, by the
Property.

 

“Unit Certificates” is defined in Section 5.4.2.

 

“Units” or “Unit” refers to limited partnership interests in Buyer.

 

“Updated Survey” is defined in Section 3.3.

 

“USA Patriot Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56).

 

8



--------------------------------------------------------------------------------

“Warranties” means each now existing and outstanding guaranty, bond, and
warranty concerning the Land or the Improvements located thereon or the Personal
Property, all in conjunction with the construction, operation, and/or
maintenance of the Improvements, or arising out of, made, given, or issued, by
manufacturers or suppliers, in conjunction with the Improvements or the Personal
Property.

 

2. PURCHASE AND SALE; CLOSING.

 

2.1 Purchase and Sale. Buyer shall purchase from Seller, and Seller shall sell
to Buyer, the Property. The purchase and sale of the Property shall be on the
terms and conditions hereinafter set forth. The purchase and sale of the
Property constitutes a “Third Party Sale” as defined in Section 16.1 of the
Operating Lease.

 

2.2 Contribution. In exchange for Units, Operator shall contribute to Buyer or
its designated assign all of Operator’s interest in and to the Operating
Agreements and all of Operator’s right, title and interest in and to the
Operator Personal Property free and clear of any liens, claims and encumbrances,
except for (i) those items of Operator Personal Property identified on Exhibit
G, and (ii) Operator’s obligation to the Trustee pursuant to the terms of the
Construction Loan, which obligation shall be satisfied simultaneously with the
Closing by Seller from a portion of the proceeds of the Purchase Price paid to
Seller, as provided in the Operating Lease. Buyer shall provide Operator the
ability to guarantee, on a “bottom dollar” basis, a portion of Buyer’s debt
equal to the Construction Loan.

 

2.3 Closing. The Closing shall be conducted as provided in Section 5 below.

 

2.4 Allocation. The Purchase Price shall be allocated among the Property and the
Operator Property Rights as set forth in Exhibit H.

 

2.5 Repayment of Construction Loan and Transfer of Operator’s Property Rights in
Exchange for Units. Pursuant to the Operating Lease, Seller is obligated in
connection with the sale contemplated hereby to cause the Construction Loan to
be repaid, and the Operator is obligated to convey to Seller the Operator
Personal Property. In addition, Operator is entitled to receive certain payments
from Seller pursuant to the Operating Lease. In order to satisfy these rights
and obligations of Seller and Operator, it is expressly agreed that at the
Closing, (i) Operator will transfer directly to Buyer all of Operator’s right,
title and interest to the Operator Personal Property and Operator’s rights and
interest under the Operating Agreements (“Operator’s Property Rights”), (ii)
Buyer will acquire the Operator’s Property Rights subject to the obligations of
Operator to the Trustee pursuant to the Construction Loan, (iii) simultaneously,
Buyer will transfer to Operator the number of Units required to be distributed
to Operator under Section 4.2.3., (iv) simultaneously, Buyer shall make the wire
transfer specified in Section 4.2.2 to Seller of the amount set forth in such
provision, and (v) Seller shall simultaneously pay to the Trustee all principal,
interest and penalties, if any, due under the Construction Loan, so that at the
completion of the Closing, Buyer owns both the Property and the Operator’s
Property Rights free and clear (except for Permitted Encumbrances) of all
encumbrances, liens, claims and obligations created by or for the benefit of the
Seller or the Trustee, including but not limited to any encumbrances, liens,
claims and obligations arising under the Construction Loan, and Operator owns
the number of Units specified in Section 4.2.3.

 

9



--------------------------------------------------------------------------------

3. STUDY PERIOD.

 

3.1 “As Is, Where Is With All Faults” Condition. Acknowledging the prior use of
the Property by the Operator under the Operating Agreements, that Operator is an
affiliate of Buyer, and Buyer’s opportunity to inspect the Property, Buyer
agrees that the Property is being sold by Seller and acquired by Buyer “AS IS,
WHERE IS, WITH ALL FAULTS” condition without, except as expressly provided
herein, any representation or warranty, either express or implied, oral or
written, about the Property or the condition of the Property. Buyer acknowledges
that, except for those representations and warranties set forth herein or in the
attachments hereto, Seller has not made, does not make, and specifically
negates, renounces, and disclaims any representations, warranties, promises,
covenants, agreements, or guaranties of any kind or character whatsoever,
whether express or implied, oral or written, as to, concerning, or with respect
to, (a) the value, investment potential, operation, or resale of the Property,
or the nature, quality, or condition of the Property, including, but not limited
to, the water, soil, and geology, (b) the suitability of the Property for any
and all activities and uses that may be conducted thereon, (c) the compliance of
or by the Property with any Legal Requirement, (d) the habitability,
merchantability, marketability, profitability, or fitness for a particular
purpose of the Property, (e) the quality of construction and integrity of the
Property, (f) the environmental condition of the Property, (g) the operations of
the Property, or (h) any other matter or attribute with respect to the Property.
Buyer acknowledges and agrees that Seller shall be under no duty to make any
affirmative disclosures regarding any matter that may be known to Seller, its
partners, officers, contractors, agents, or employees, except as specifically
set forth in this Agreement. Pursuant to Section 404.05618, Florida Statutes
(1988), the following notification regarding radon gas is hereby made, and all
parties executing this Agreement acknowledge receipt of this notification:

 

“RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN
A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO PERSONS WHO ARE
EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND STATE
GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION
REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH
UNIT”. Notwithstanding anything in this Agreement to the contrary, the
agreements of Buyer contained in this Section 3 shall survive indefinitely the
Closing and any termination of this Agreement.

 

3.1.1 Independent Inspection. In connection with Buyer’s acquisition of the
Property, Buyer acknowledges and agrees that it (a) is relying solely on its own
independent investigation of the Property and representations made by Operator
herein (Buyer acknowledging and agreeing that Seller shall have no liability
whatsoever for such representations of Operator) and not on any information
provided or to be provided by Seller, its agents, or contractors, (b) has
inspected or, during the Study Period, will conduct an independent inspection of
the Property with its own professionals, including, but not limited to,
engineers,

 

10



--------------------------------------------------------------------------------

consultants, and others of Buyer’s choice who are trained and qualified to
inspect commercial real property, (c) knowingly, voluntarily, and willingly
assumes the risk of the physical condition and state of repair of the Property,
(d) except as otherwise expressly provided in this Agreement, shall accept the
Property in its “AS IS, WHERE IS WITH ALL FAULTS” condition on the Closing Date,
including the environmental condition thereof, and (e) has not been induced by
and has not relied on any representations, warranties, or statements, whether
express or implied, oral or written, made by Seller, or any agent, employee, or
other representative of Seller, or by any broker or any other person
representing or purporting to represent Seller, which are not expressly set
forth in this Agreement. The Purchase Price shall not be reduced as a
consequence of reasonable use, wear, tear, and natural deterioration of the
Property between the date hereof and the Closing Date.

 

3.1.2 Various Materials. During the Study Period, Seller shall provide such
cooperation of its staff, investment advisors, and agents, and shall provide
such documents, agreements, and other information (excepting any Protected
Information) reasonably requested by Buyer and in the possession of Seller.
Buyer acknowledges and agrees that Seller makes no representation or warranty
(express or implied, oral or written) and provides no assurances regarding (a)
the accuracy, completeness, or reliability of such documents, agreements, and
other information, and (b) whether such documents, agreements, and other
information constitute all of the documents, agreements, and other information
in the possession of Seller relating to the Property. Buyer acknowledges and
agrees that its decision to purchase the Property shall be based on its
independent inspection of the Property, and that it is not basing its decision
to purchase the Property on its review of any such documents, agreements, and
other information. Operator shall provide Buyer with all data, documents,
agreements and other information reasonably requested by Buyer relating to the
operations and performance of the Hotel and shall cooperate and shall cause its
staff and the management company that operates the Hotel to cooperate in
collecting such financial and operational data as may be deemed necessary by
Buyer, in its sole discretion, to develop audited historic financial data with
respect to the operations of the Hotel for such periods as determined by Buyer
in its sole discretion. This obligation and covenant of Operator shall continue
beyond the Study Period and shall survive indefinitely the Closing and shall be
a continuing obligation of Operator.

 

3.2 Inspections. During the Study Period, Buyer shall, at its expense, make such
independent examinations of the Property and the operation thereof, and all
other matters affecting or relating to the transactions contemplated hereby as
the Buyer deems necessary in its sole judgment, including, but not limited to,
with respect to the Property, surveys, structural, and engineering studies and
analyses, soil tests, environmental tests, and other tests of surface and
subsurface conditions, investigations, feasibility studies, and all other
desired independent due diligence investigations, tests, and studies for the
Property. Buyer shall conduct such independent inspections by using engineers,
consultants, and others of Buyer’s choice who are trained and qualified to
inspect commercial real property.

 

3.2.1 Notice of Inspection. Buyer shall give Seller reasonable written notice of
any inspection of the Property, and Seller or its representative shall have the
right to accompany Buyer and its agents during any such inspection of the
Property. Buyer and its agents shall conduct such inspections only during
reasonable times.

 

11



--------------------------------------------------------------------------------

3.2.2 Permission to Enter Buildings. Buyer and its agents shall enter and
inspect the interior of the Building only if such entry and inspection is
permitted by the terms of the Operating Lease or as otherwise permitted by
Operator. During any such entry and inspection, Buyer and its agents shall use
its reasonable efforts to minimize any inconvenience or interference with the
use and occupancy of the Building by the Operator.

 

3.2.3 Indemnification. To the maximum extent permitted by applicable law, Buyer
shall hold harmless, defend, and indemnify Seller, its partners, officers,
directors, affiliates, employees and agents from and against all cost, loss,
damage, liability, and expense (including, but not limited to, attorneys’ fees
and court costs) resulting from the conduct or exercise by Buyer or its agents
of the inspection rights herein granted. The foregoing indemnification shall
survive indefinitely Closing and any termination of this Agreement

 

3.2.4 Restoration. Buyer shall, at its expense, promptly repair any damage to
the Property caused by Buyer and its agents to substantially the condition in
which the Property existed immediately before such damage.

 

3.2.5 Insurance. Before entering on the Property, Buyer shall, at its expense,
provide and maintain workers’ compensation insurance, to the extent required
under the Workers’ Compensation Law of the state in which the Land is located,
and commercial public liability insurance, all in form and with coverage and
deductible limits satisfactory to Seller and with insurance companies authorized
to do business in the state in which the Land is located. Buyer’s liability
insurance shall specifically extend to and include the indemnity agreement set
forth herein. Before the commencement of entry by Buyer, Buyer shall furnish
evidence of such insurance coverage satisfactory to Seller, and Buyer shall not
change or cancel such insurance without providing Seller at least ten (10) days’
prior written notice. Buyer shall also provide evidence to Seller that all such
policies of insurance have been endorsed to name Seller as an additional
insured.

 

3.3 Title and Survey. By execution of this Agreement, Buyer acknowledges receipt
of a copy of Seller’s Title Policy (together with copies of all exception
documents) and the Survey, and Buyer approves all exceptions shown in the
Seller’s Title Policy and matters shown on the Survey. Promptly upon execution
of this Agreement, Buyer shall engage (i) Title Company to issue the Title
Commitment and (ii) a registered land surveyor licensed in the State of Florida
to update the Survey, or to prepare a current as-built plat of survey of the
Land (in either case, the “Updated Survey”). If the Title Commitment or Updated
Survey, or both, shall disclose a Title Defect, then Buyer shall notify Seller
by written notice to be delivered to Seller on or before the expiration of the
Title/Survey Review Period. Such notice shall be accompanied by such materials
or information that evidence or disclose the Title Defect. Any Title Defect in
existence as of the date of this Agreement to which no objection is taken by
Buyer in the manner and time set forth in this Section shall be deemed to have
been forever waived by Buyer for purposes of this Agreement.

 

12



--------------------------------------------------------------------------------

3.3.1 Seller’s Option to Cure Title Defect. If the Title Commitment or Updated
Survey shall reveal a Title Defect to which Buyer makes timely objection in the
manner provided in this Section 3.3 (Title and Survey), then Seller shall have
the right, but not the obligation, to take such action as may be necessary, at
Seller’s expense, to correct the Title Defect on or before the Closing Date. If
Seller corrects the Title Defect within ten (10) days after receipt of the
objection to title by Buyer (the “Response Period”) under this Section 3.3
(Title and Survey) or, in the alternative, if Seller advises Buyer within the
Response Period that Seller will correct, or cause to be corrected, the Title
Defect on or before the Closing Date (the “Seller Cure Obligation”) and Seller
in fact corrects, or causes to be corrected, the Title Defect on or before the
Closing Date, then this Agreement shall continue in full force and effect in the
same manner and for all intents and purposes as if the Title Defect had never
existed. Seller’s failure to satisfy any Seller Cure Obligation shall be a
default by Seller hereunder and Buyer’s sole remedy for such default shall be to
either (i) waive the default and proceed to Closing or (ii) terminate this
Agreement and receive a return of the Deposit; provided, however, that if the
Seller Cure Obligation can be cured by payment of money not to exceed $100,000,
Buyer shall also be entitled to require Seller to cure such Title Defect and to
seek specific performance of the Seller Cure Obligation.

 

3.3.2 Buyer’s Right to Waive Uncured Title Defect or Cancel Agreement. If the
Title Commitment or Survey, or both, shall reveal a Title Defect to which Buyer
makes timely objection in the manner provided for in this Section 3.3 (Title and
Survey), and Seller shall decline or fail to remedy the Title Defect within the
Response Period or fail to advise Buyer within the Response Period that Seller
will correct the Title Defect on or before the Closing Date, then within the
earlier of (i) the expiration of the Study Period or (ii) seven (7) days after
the expiration of the Response Period Buyer shall by written notice to Seller
either (a) waive the uncured Title Defect, in which event Buyer and Seller (and
Operator) shall proceed to Closing under this Agreement in accordance with and
subject to the terms and provisions hereof, without reduction in the Purchase
Price for the Property, and the Property shall continue to be subject to the
Title Defect and any other Permitted Encumbrance, or (b) cancel and rescind this
Agreement, in which event Escrow Agent shall return the Deposit to Buyer and
this Agreement shall terminate and thereupon each party hereto shall be released
from all further liability under this Agreement except as otherwise provided in
this Agreement. If Buyer shall fail to deliver to Seller a written notice of
election to cancel and rescind this Agreement within such time period set forth
above, then in such event Buyer shall be deemed to have elected to waive the
uncured Title Defect under this Agreement, in which event Buyer and Seller (and
Operator) shall proceed to Closing under this Agreement for the sale of the
Property in accordance with and subject to the terms and provisions hereof,
without reduction in the Purchase Price for the Property, and Seller’s
conveyance of the Property to Buyer shall be made subject to the Title Defect
and any other Permitted Encumbrance.

 

3.3.3 Permitted Encumbrances. Subject to Buyer’s right to review, and make
objection to, the status of title and Survey as provided in this Agreement, the
sale of the Property shall be made subject to the Permitted Encumbrances.

 

13



--------------------------------------------------------------------------------

3.3.4 No Liens. To the extent within Seller’s control, Seller shall not permit,
voluntarily create or cause to be created a Lien to attach to the Property
between the date of this Agreement and the Closing Date. To the extent within
Operator’s control, Operator shall not permit, voluntarily create or cause to be
created a Lien to attach to the Property between the date of this Agreement and
the Closing Date.

 

3.4 Termination During the Study Period. Buyer may terminate this Agreement for
any reason during the Study Period by providing Seller with written notice of
termination by no later than 5:00 p.m. Local Time on the final day of the Study
Period. Seller may terminate this Agreement during the Study Period by providing
Buyer with written notice of termination by no later than 5:00 p.m. Local Time
on the final day of the Study Period if the terms of the Trustee Loan and the
documents evidencing and securing the same have not been agreed to in writing by
Trustee and Buyer. If either Buyer or Seller terminates this Agreement during
the Study Period, Seller shall return the Initial Deposit to Buyer and this
Agreement shall terminate and thereupon each party hereto shall be released from
all further liability under this Agreement except as otherwise provided in this
Agreement. If Buyer does not provide Seller with such termination notice by 5:00
p.m. Local Time on the final day of the Study Period, Buyer shall be deemed to
have waived its right to terminate this Agreement under this Section 3.4 (Study
Period), and the parties shall proceed to Closing as provided in this Agreement,
except to the extent Seller has provided Buyer with notice of termination as
provided above. If Seller does not provide Buyer with such termination notice by
5:00 p.m. Local Time on the final day of the Study Period, Seller shall be
deemed to have waived its right to terminate this Agreement under this Section
3.4 (Study Period), and the parties shall proceed to Closing as provided in this
Agreement, except to the extent Buyer has provided Seller with notice of
termination as provided above.

 

4. DEPOSIT; PURCHASE PRICE.

 

4.1 Deposit.

 

4.1.1 Initial Deposit. Upon the execution of this Agreement by Buyer, Buyer
shall execute the Deposit Escrow Agreement and deposit the Initial Deposit with
Escrow Agent pursuant to the Deposit Escrow Agreement. The Initial Deposit shall
be made via wire transfer in immediately available federal funds. Seller shall
promptly notify Buyer as soon as Seller executes this Agreement and the Deposit
Escrow Agreement. Upon expiration of the Study Period, provided this Agreement
is not sooner terminated by Buyer as provided herein, the Initial Deposit shall
become non-refundable to Buyer except to the extent expressly provided to the
contrary in this Agreement.

 

4.1.2 Extension Fee. If Buyer timely elects to extend the Closing and the
Closing Date as provided in Section 5.2 below, Buyer shall deposit the Extension
Fee with Escrow Agent, as provided in Section 5.2. Upon deposit, the Extension
Fee shall become non-refundable to Buyer except to the extent expressly provided
to the contrary in this Agreement.

 

14



--------------------------------------------------------------------------------

4.1.3 Application of Deposit. At Closing, Escrow Agent shall deliver to Seller
the Deposit and Seller shall credit the Deposit against the Purchase Price. If
Closing does not occur, Escrow Agent shall deliver the Deposit in accordance
with the terms of this Agreement.

 

4.2 Purchase Price.

 

4.2.1 Credit for Deposit and Operator’s Interest. Buyer shall receive a credit
against the Purchase Price in an amount equal to the Deposit and the Operator’s
Interest.

 

15



--------------------------------------------------------------------------------

4.2.2 Balance of Purchase Price. Buyer shall pay the balance of the Purchase
Price, as adjusted by the prorations and expenses to be paid by Seller and Buyer
hereunder, to Seller on the Closing Date by making a wire transfer of
immediately available federal funds to the account of Seller as follows:

 

Bank Wire

 

Mercantile-Safe Deposit & Trust Company

ABA No. 052000618

Reference

 

AFL-CIO Building Investment Trust

Trust Account No.

 

25230-09

For

 

BIT Holdings Seventeen, Inc.

Attention†

 

Institutional Real Estate

Mary Boblitz

Telephone No.

 

410.237.5787

--------------------------------------------------------------------------------

† Please provide advance notice of wire transfer by sending a facsimile at
410.237.5420.

 

4.2.3 Units to be Issued to Operator. At the Closing, Buyer shall issue to
Operator a number of Units equal to the quotient realized by dividing Operator’s
Interest by the average of the last reported trade price for common stock of MHI
for the 10 trading days immediately prior to the Closing Date.

 

4.3 Closing Costs and Prorations.

 

4.3.1 Closing Costs and Timing. In connection with the transactions contemplated
by this Agreement, Buyer and Seller shall each pay at Closing one-half (½) of
(i) any state, county, and municipal transfer tax or stamp or recording tax or
similar tax (regardless of whether a statute or ordinance designates another
party as being responsible for such payment) in connection with the execution of
the Deed, (ii) the cost of the Title Commitment, (iii) the cost of the Updated
Survey; provided, however, that, to the extent union surveyors are available in
the Jacksonville, Florida metropolitan area, Seller shall only be required to
pay for its share of the cost of the Updated Surveyor if the surveyor is a union
surveyor, and (iv) the charges of the Escrow Agent. Buyer, Seller and Operator
shall each pay its own legal and other professional fees and expenses. Buyer
shall be solely responsible for the cost of any new owner’s policy of title
insurance issued to Buyer pursuant to the Title Commitment or otherwise. Buyer
shall also be responsible for any and all fees, costs (including, without
limitation, Trustee’s attorney’s fees) and taxes (including, without limitation,
state, county, and municipal transfer tax or stamp or recording tax or similar
tax) in connection with the Trustee Loan. At the Closing, the Purchase Price for
the Property shall be adjusted as provided in Section 4.3.2 below. In
determining such adjustments and prorations, (a) if Buyer initiates the wire
transfer of the balance of the Purchase Price as provided in Section 4.2.2
(Balance of Purchase Price) by no later than 12:00 p.m. Local Time on the
Closing Date and provides evidence reasonably satisfactory to Seller confirming
such fact, the day of Closing shall belong to Buyer and all prorations
hereinafter provided to be made on the Closing Date or “as of Closing” shall
each be made as of 11:59 p.m. Local Time on the day preceding the Closing Date,
and (b) if Buyer initiates the wire transfer of the balance of the Purchase
Price as

 

16



--------------------------------------------------------------------------------

provided in Section 4.2.2 (Balance of Purchase Price) after 12:00 p.m. Local
Time on the Closing Date or Buyer is otherwise unable to provide evidence
reasonably satisfactory to Seller confirming that Buyer initiated such wire
transfer before 12:00 p.m. Local Time on the Closing Date, the day of Closing
shall belong to Seller and all prorations hereinafter provided to be made on the
Closing Date or “as of Closing” shall each be made as of 11:59 p.m. Local Time
on the Closing Date.

 

4.3.2 Prorations/Adjustments.

 

4.3.2.1 Rental Payments. All Rental Payments shall be prorated as of the Closing
Date. Any Rental Payments received after the Closing Date by Seller or its
agents shall be promptly endorsed to Buyer by the payee thereof and promptly
sent to Buyer.

 

4.3.2.2 Operator Deposits. Buyer shall receive a credit against the Purchase
Price at Closing for any Operator Deposits held by Seller under the Operating
Lease.

 

5. CLOSING.

 

5.1 The Closing. The Closing of the transaction contemplated by this Agreement
(that is, the payment of the Purchase Price, the transfer of title to the
Property, and the satisfaction of all other terms and conditions of this
Agreement) shall occur through the Escrow Agent on the Closing Date. Buyer shall
cause the Purchase Price to be received by the Escrow Agent no later than 2:00
p.m. on the Closing Date.

 

5.2 Extension of the Closing and the Closing Date. Not less than three (3)
Business Days prior to the Closing Date, Buyer may make a one time election,
provided Buyer is not then in default hereunder, to extend the Closing and the
Closing Date to a date not later than August 19, 2005 by providing written
notice to Seller (which notice shall expressly state the new Closing Date
selected by Buyer) and simultaneously depositing with the Escrow Agent the
Extension Fee. The Extension Fee shall be deposited with the Escrow Agent via
wire transfer in immediately available federal funds. Upon timely notice to
Seller and deposit of the Extension Fee with Escrow Agent, the “Closing Date”,
as used herein, shall refer to the new Closing Date set forth in such notice by
Buyer to Seller.

 

5.3 Seller Conveyances and Deliveries at Closing. At Closing, Seller shall
deliver to Buyer, through the Escrow Agent, the following:

 

5.3.1 Deed. An executed deed (“Deed”) in the form attached hereto as a part
hereof as Exhibit I, subject only to the Permitted Encumbrances and the Title
Defects waived or deemed to have been waived by Buyer under this Agreement.

 

5.3.2 Bill of Sale. An executed counterpart of a bill of sale (“Bill of Sale”)
in the form attached hereto as a part hereof as Exhibit J conveying all of the
Seller Personal Property to Buyer with no warranty of title, subject only to the
Permitted Encumbrances.

 

17



--------------------------------------------------------------------------------

5.3.3 Assignment and Assumption. An executed counterpart of an assignment and
assumption of Operating Lease, the Restaurant Sublease (as defined in Exhibit
C), the Building Sublease (as defined in Exhibit C) and Other Interests (the
“Assignment and Assumption”) in the form of Exhibit K, assigning to Buyer
Seller’s interest (i) as landlord under the Operating Lease and (ii) in the
Other Interests.

 

5.3.4 Consents and Approvals. Evidence of all approvals, authorizations,
consents and waivers by Seller’s board of directors necessary for the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby.

 

5.3.5 Releases of Liens. At Closing, Seller shall discharge or release, or cause
to be discharged or released, any Lien that is a mortgage, deed of trust,
judgment lien, mechanic’s lien, tax lien, or similar lien against the Property
caused by Seller that can be discharged by the payment of money, provided the
validity of such Lien is not in dispute. Seller, however, shall have no
obligation to (i) deliver to Buyer or the Title Company any so called “owner’s
affidavit” relating to the Property or (ii) discharge or release, or cause to be
discharged or released, any Lien created by Operator and/or Buyer Group.

 

5.3.6 Settlement Statement. An executed counterpart of the Settlement Statement.

 

5.3.7 Non-Foreign Status. No later than one (1) business day before Closing, a
Certification of Non-Foreign Status under Federal law duly executed. Anything
herein contained to the contrary notwithstanding, if Seller is a “foreign
person” (as defined in Internal Revenue Code Section 1445) or if Seller fails or
refuses to deliver the Certification of Non-Foreign Status described in this
Section, or if Buyer receives notice from any seller-transferor’s agent or
purchaser-transferee’s agent (each as defined in Internal Revenue Code Section
1445 and the regulations issued thereunder) that, or Buyer has actual knowledge
that, such Certification is false, Buyer shall deduct and withhold from the
Purchase Price a tax equal to ten (10%) percent thereof, as required by Internal
Revenue Code Section 1445. In the event of any such withholding, Seller’s
obligation to deliver title to the Property pursuant to this Agreement shall not
be excused or otherwise affected, and Buyer shall pay over such withheld amount
to the Internal Revenue Service and shall file such form as may be required
thereby. In the event of any claimed over-withholding, Seller shall be limited
solely to an action against the Internal Revenue Service for a refund, and
Seller hereby waives any right of action against Buyer on account of such
withholding. An affidavit in the form of Exhibit L attached hereto, certifying
that Seller is not a “foreign person” within the meaning of Section 1445(f)(3)
of the Code.

 

5.3.8 Construction Loan Pay-Off. At Closing, in consideration of (i) Seller’s
receipt of the Purchase Price, as reduced by the Operator’s Interest, in lieu of
receipt of the FF&E (as defined in the Construction Loan Agreement) as set forth
in Section 16.3 of the Operating Lease, and (ii) the termination of the
Operating Lease (as provided in Section 5.4.7), Seller shall cause the
Construction Loan to be discharged and the Lien securing the same released as
provided in Section 2.5 hereof.

 

18



--------------------------------------------------------------------------------

5.4 Buyer Conveyances and Deliveries at Closing. At Closing, Buyer shall deliver
to Seller and/or Operator, as applicable, through the Escrow Agent, the
following:

 

5.4.1 Purchase Price. The Purchase Price, as adjusted pursuant to Section 4.3
above.

 

5.4.2 Certificates for Units. Certificates (“Unit Certificates”) in the name of
Operator representing the Units as provided in Section 4.2.3, bearing
appropriate legends indicating that the Units have not been registered under the
Securities Act of 1933 and that the Limited Partnership Agreement will restrict
the transfer of the Units.

 

5.4.3 Assignment and Assumption. An executed counterpart of the Assignment and
Assumption assuming in writing the due and full performance of all of Seller’s
covenants and obligations accruing on and after the Closing Date under the
Operating Lease and the Other Interests.

 

5.4.4 Operator Contribution, Assignment and Assumption. An executed counterpart
of an assignment, contribution and assumption (the “Assignment, Contribution and
Assumption”) in the form of Exhibit M, assuming in writing the due and full
performance of all of Operator’s covenants and obligations accruing on and after
the Closing Date under the Operating Agreements in partial consideration of the
issuance to Operator of Units in Buyer.

 

5.4.5 Approvals, Consents, etc. Evidence of all approvals, authorizations,
consents and waivers by Buyer necessary for the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

 

5.4.6 Settlement Statement. An executed counterpart of the Settlement Statement.

 

5.4.7 Termination of Operating Lease. A consent to and confirmation of
termination of the Operating Lease in accordance with Section 16.3 of the
Operating Lease executed by Buyer (as assignee of Seller pursuant to the
Assignment and Assumption, and as assignee of Operator pursuant to the
Assignment, Contribution and Assumption).

 

5.5 Operator Conveyances and Deliveries at Closing. At Closing, Operator shall
deliver to Buyer and Seller, as applicable, through the Escrow Agent, the
following:

 

5.5.1 Assignment, Contribution and Assumption. An executed counterpart of the
Assignment, Contribution and Assumption, contributing and assigning to Buyer the
Operator’s interest as tenant under the Operating Agreements in consideration of
the issuance to Operator of the Units. Buyer shall be entitled to identify not
less than two (2) days prior to the Closing agreements in addition to the
Operating Agreements it desires to have assigned to it and Operator shall, to
the extent such agreements are assignable by it, assign to Buyer at the Closing
all of Operator’s right, title and interest in and to such agreements.

 

19



--------------------------------------------------------------------------------

5.5.2 Bill of Sale. A Bill of Sale in the form attached hereto as Exhibit N
conveying the Operator Personal Property to Buyer subject only to the
obligations of Operator under the Construction Loan Agreement which obligations
shall be discharged by Seller with proceeds of the Purchase Price concurrently
with the Closing.

 

5.5.3 Approvals, Consents, etc. Evidence of all approvals, authorizations,
consents and waivers by Operator necessary for the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

 

5.5.4 Releases of Liens. At Closing, Operator shall discharge or release, or
cause to be discharged or released, any Lien against the Operating Agreements,
the Pavilion Lease and the Operator Personal Property caused by Operator
provided that Operator shall have no obligation to discharge or release, or
cause to be discharged or released, any Lien created by Seller and/or Seller
Group.

 

5.6 Conditions to Closing.

 

5.6.1 Conditions Precedent to Buyer’s Obligations. Buyer’s obligations under
this Agreement are subject to the satisfaction, on or before the Closing Date,
of each of the following conditions (any of which may be waived by Buyer, in
whole or in part): (a) all the Seller’s representations and warranties in this
Agreement (considered both collectively and individually) must have been
accurate, in all material respects, as of the date of this Agreement, and must
be accurate, in all material respects, as of the Closing Date as if then made;
(b) all of the covenants and obligations that Seller is required to perform or
to comply with under this Agreement on or before the Closing Date must have been
duly performed and complied with in all material respects; (c) Seller shall have
caused the documents and instruments required by Section 5.3 to be delivered to
Buyer (including a release of the Lien securing the Construction Loan as
contemplated in Section 16.3 of the Operating Lease, as provided in Section
5.3.8 above); (d) since the date of this Agreement, there must not have been
commenced or threatened against Buyer and/or Seller, or against any related
person of Buyer and/or Seller, any proceeding involving any challenge to, or
seeking damages or other relief in connection with, any of the contemplated
transactions, or that may have the effect of preventing, delaying, making
illegal or otherwise interfering with any of the contemplated transactions; (e)
Trustee and Buyer shall have entered into the Trustee Loan and the Trustee shall
have loaned the proceeds thereof to Buyer in accordance with the documents
evidencing and securing the Trustee Loan; (f) all of the covenants and
obligations that Operator is required to perform or comply with under this
Agreement on or before the Closing Date must have been duly performed and
complied within all material respects; and (g) all third party consents required
to consummate the transactions contemplated herein and the Trustee Loan shall
have been obtained.

 

5.6.2 Special Conditions. Notwithstanding anything herein to the contrary, it
shall be a condition to Seller’s obligation to sell the Property at Closing
hereunder that (i) Buyer shall, contemporaneously with Closing, finance the
acquisition and renovation of the Property with the Trustee Loan, substantially
on the terms set forth in the Term Sheet

 

20



--------------------------------------------------------------------------------

attached hereto as Exhibit O, (ii) Operator, contemporaneously with Closing,
contributes to Buyer the Operator’s interest (A) as tenant under the Operating
Lease and (B) in the other Operating Agreements and (iii) Operator shall not be
in default under the Construction Loan Agreement or any other document
evidencing and/or securing the Construction Loan. Should (i) Buyer fail to
consummate the Trustee Loan contemporaneously with the Closing (other than for a
failure by Trustee to perform), (ii) Operator fail, at Closing, to contribute to
Buyer the Operator’s interest (A) as tenant under the Operating Lease and (B) in
the other Operating Agreements, and/or (iii) Operator be in default under the
Construction Loan Agreement or any other document evidencing and/or securing the
Construction Loan, Closing shall not occur and Buyer’s only remedy hereunder
(without affecting the rights, remedies or claims of any party under the
Operating Lease or the Existing Loan) shall be to terminate this Agreement (and,
to the extent such termination occurs prior to the expiration of the Study
Period, receive the Deposit from the Escrow Agent). In such event, Buyer shall
reimburse Seller up to $50,000 (exclusive of the Deposit) for Seller’s
out-of-pocket expenses actually incurred in connection with the transactions
contemplated herein (including, without limitation, the Trustee Loan), which
obligation shall survive the termination of this Agreement. Should Trustee fail
to consummate the Trustee Loan contemporaneously with the Closing for a reason
other than a failure by Buyer, Operator or any member of the Buyer Group to
satisfy a condition precedent to the closing of the Trustee Loan (a “Trustee
Failure”), Seller shall be deemed to have breached this Agreement, Closing shall
not occur and Buyer shall be entitled to terminate this Agreement and receive a
return of the Deposit and reimbursement by Seller of up to $50,000 for Buyer’s
out-of-pocket expenses actually incurred in connection with the transactions
contemplated herein (including, without limitation, the Trustee Loan), which
obligation shall survive the termination of this Agreement.

 

5.7 Effect of Closing.

 

5.7.1 As to Seller. Effective upon the Closing, in consideration Seller’s
receipt of payment of the Purchase Price, as reduced by the Operator’s Interest
as provided hereinabove, and the receipt by Operator of the Units in lieu of the
Operator’s Interest, and upon the discharge of the Construction Loan as
contemplated by 16.3 of the Operating Lease, Seller’s obligation to Operator
under Section 16.5 of the Operating Lease shall be discharged and deemed
satisfied, and Seller shall not be obliged under the Operating Lease to pay to
Operator any portion of the Purchase Price pursuant to such agreement. Effective
upon Closing, the Operator shall be deemed to have unconditionally and
irrevocably waived, released, acquitted, and forever discharged the Seller Group
and/or its and their current and former affiliates and related business
entities, agents, partners, employees, officers, directors, successors, assigns,
attorneys, insurers, and representatives of every kind whatsoever, of and from
any and all claims, demands, damages, actions, causes of action, debts, costs,
loss of services, expenses, compensation, liabilities, or controversies of any
kind whatsoever, whether known or unknown, latent, patent, non-existent at the
present time and that may arise in the future or are unanticipated at this time
that Operator has had, now has, or may have against the Seller Group, for any
claims, whether known or unknown, which relate in any way to any alleged act,
event, transaction, agreement, omission, fraud, misrepresentation,
non-disclosure, breach of warranty (express or implied, oral or written), breach
of contract (express or implied, oral or written), negligence, gross negligence,
reckless, willful, or intentional conduct arising out of, in connection with, or
in any way (directly or

 

21



--------------------------------------------------------------------------------

indirectly) related to, the Property. Such waiver and release includes, but is
not limited to, a waiver and release of express warranties, implied warranties,
warranties of fitness for a particular use, claims of every type and kind,
including, but not limited to, claims regarding defects that were not or are not
discoverable, product liability claims, product type liability claims, any
rights and claims relating to or attributable to environmental conditions, and
all other extant or later created or conceived of strict liability or strict
liability type claims or rights. The waiver and release in this Section shall
survive the Closing and remain in effect indefinitely thereafter.

 

5.7.2 As to Operator. Upon receipt of the Unit Certificates, the Operator shall
(i) be deemed to have waived all rights under Section 16 of the Operating Lease,
including, without limitation, any right of first offer or first refusal with
respect to the sale of the Property, or any obligation of Seller to pay to
Operator any amount or amounts (except for the Operator’s Interest, as provided
hereinabove) in connection with the termination of the Operating Lease and/or
the Third Party Sale (as defined in the Operating Lease), and (ii) accede to the
Limited Partnership Agreement as a limited partner.

 

5.7.3 As to Operating Lease. Upon receipt (i) by Seller of the Purchase Price,
as reduced by the Operator’s Interest, (ii) by Buyer of the Deed, the Assignment
and Assumption, and the Assignment, Contribution and Assumption, and (iii) by
Operator of the Unit Certificates, the Operating Lease shall terminate. Nothing
herein shall limit the effect of Section 23.23 of the Operating Lease or
Seller’s right to enforce the obligations and/or liabilities of Operator
(including Buyer, as assignee of Operator’s interest under the Operating Lease
pursuant to the Assignment, Contribution and Assumption) accruing prior to the
termination thereof, or vice versa.

 

6A. SELLER’S COVENANTS.

 

Between the date of this Agreement and the Closing Date, Seller shall comply
with the following provisions:

 

6A.1 Standard of Operation and Maintenance. Seller (i) shall, to the extent
within its control under the Operating Lease, cause Operator to operate, manage,
and maintain the Property in substantially the same manner as it has been
operated, managed and maintained on behalf of Seller to the date hereof, in
accordance with the Operating Lease and (ii) shall not sell, assign, transfer or
convey any Seller Personal Property or equipment, except for Seller Personal
Property consumed in the ordinary course of business or equipment that becomes
obsolete or unusable which may be disposed of or replaced in the ordinary course
of business.

 

6A.2 New Operating Lease and Modifications to Operating Lease. Seller shall not
enter into any new operating lease or cancel, modify, extend, or renew the
Operating Lease, nor waive any default under, accept any surrender of, the
Operating Lease or accept any prepayment of rent thereunder without in each case
the prior written consent of Buyer, which consent may be withheld in the sole
and absolute discretion of Buyer. The failure of Buyer to object reasonably,
within five (5) Business Days, of receipt of any written request for consent
together with the appropriate documentation thereunder shall be deemed an
approval of such request.

 

22



--------------------------------------------------------------------------------

6A.3 Representations and Warranties. Seller shall notify Buyer promptly if
before the Closing Date Seller becomes aware of any fact, transaction, event, or
occurrence that could make any of the warranties, representations, and covenants
of Seller under this Agreement not materially true with the same force and
effect as if made on or as of the date of this Agreement.

 

6A.4 Transfer of Permits. Seller shall reasonably cooperate in connection with
the transfer of any Permits in the name of Seller, to the extent transferable,
so as to transfer the benefits of each Permit to Buyer at or after Closing. If
any Permit shall be suspended or revoked, Seller shall promptly notify Buyer and
shall take commercially reasonable measures necessary to cause the reinstatement
of the Permit without any additional limitation or condition.

 

6B. OPERATOR’S COVENANTS.

 

Between the date of this Agreement and the Closing Date, Operator shall comply
with the following provisions:

 

6B.1 Operation of the Business. Operator will (a) conduct the business of the
Hotel only in the ordinary course of business, (b) confer with Buyer or cause
its asset manager to confer with Buyer concerning operational matters of a
material nature, (c) otherwise report or cause the asset manager to report
periodically to Buyer concerning the status, operations and finances of the
business and (d) not enter into any agreement affecting the Property without
Buyer’s prior written consent, which consent may be withheld in the sole and
absolute discretion of Buyer.

 

6B.2 Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, the Operator
will not (a) make any modifications to any material contract, (b) enter into any
compromise or settlement of any pending or threatened proceeding relating to the
business of the Hotel or for which the Operator has any liability, (c) remove
any equipment, except for equipment that becomes obsolete or unusable which may
be disposed of or replaced in the ordinary course of business or (d) sell,
assign, transfer or otherwise convey any Operator Personal Property, except for
Operator Personal Property or equipment that becomes obsolete or unusable which
may be disposed of or replaced in the ordinary course of business.

 

7. REPRESENTATIONS AND WARRANTIES OF SELLER.

 

Seller, as of the date of execution of this Agreement by Seller and as of the
Closing, represents and warrants to Buyer that each of the representations and
warranties set forth below is true and correct in all material respects,
provided, however, that Seller shall, as provided in Section 6.3, notify Buyer
in writing of any event or condition that, to Seller’s Knowledge, will cause a
material change in the facts relating to, or the truth of, any of the above
representations or warranties. Seller shall be entitled to modify the
representations and warranties contained in this

 

23



--------------------------------------------------------------------------------

Section 7 as of Closing to reflect changes thereto from the date of this
Agreement until Closing (a) that arise in the ordinary course of the ownership
of the Property, and (b) as long as such modifications shall not materially
adversely affect the use or value of the Property; provided, however, that if
such representations and warranties, as such may be modified pursuant to clauses
(a) and/or (b) above, are not true and correct in all material respects as of
the Closing, Seller and/or Buyer shall be entitled to terminate this Agreement
and, if so terminated, Buyer shall be entitled to receive a return of the
Deposit. The representations and warranties contained in this Section are
intended to survive the Closing for a period of one (1) year (the “Survival
Period”). No claim for a breach of any representation or warranty of Seller in
this Section shall be actionable or payable (a) unless and until the valid
claims for all such breaches collectively aggregate more than Ten Thousand and
No/100 Dollars ($10,000), and (b) unless written notice containing a description
of the specific nature of such breach shall have been given to the other party
and an action shall have been commenced prior to the expiration of the Survival
Period. Further, in no event shall (a) Seller have any liability in excess of
Two Hundred Twenty Thousand and 00/100 Dollars ($220,000.00) in the aggregate
with respect to all claims for a breach of any representation or warranty
contained in this Section, (b) any officer, director, employee, stockholder,
trustee or agent of Seller, any advisor or consultant to Seller, the Trustee,
the Trust or any of the Participating Plans be liable for Seller’s breach of
this Agreement.

 

7.1 Existence and Authority of Seller. Seller is a corporation, duly formed,
validly existing and in good standing under Maryland law. Seller has the
requisite power and authority, has taken all actions required by its
organizational documents and applicable law, and has obtained all necessary
consents, to execute and deliver this Agreement and to consummate the
transactions contemplated in this Agreement. Each individual executing this
Agreement on behalf of Seller is duly authorized to do so. This Agreement
constitutes the legal and binding obligation of Seller and is enforceable in
accordance with its terms.

 

7.2 Rental Payments; Other Operating Leases or Other Agreements. Except as
disclosed in writing to Buyer, no Rental Payment for any period after the date
of this Agreement has been collected in advance of the time when the same
becomes due. To Seller’s knowledge, Seller is not a party to any other lease,
contract or other agreement with respect to the Property, other than (i) the
Operating Lease, (ii) the documents listed on Exhibit C and Exhibit P in which
Seller is a named party, and (iii) as reflected in the Record Exceptions.

 

7.3 Litigation Proceedings. There are no judgments unsatisfied against Seller
or, to Seller’s knowledge, the Property. To Seller’s knowledge, there are no
consents decrees or injunctions to which the Property is subject or to which
Seller is subject that would materially, adversely affect Seller’s ability to
convey the Property in accordance with the terms hereof. Seller has not received
any notice of any litigation or proceeding pending against the Seller. To
Seller’s Knowledge, there is no litigation or proceeding pending against the
Property, or threatened against or relating to Seller or the Property. Seller
shall give Buyer prompt written notice of any such litigation or proceeding
instituted or threatened before Closing, but any such litigation or proceeding
shall not be deemed a breach of this Section unless it might have, in Buyer’s
reasonable judgment, a material adverse affect on the use or value of the
Property.

 

24



--------------------------------------------------------------------------------

7.4 Bankruptcy. Seller has not (a) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (b) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state, or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (c) made an assignment for the benefit of
creditors.

 

7.5 Personal Property. To Seller’s knowledge, Seller owns the Seller Personal
Property free and clear of liens, claims and encumbrances other than Permitted
Encumbrances.

 

7.6 No Conflicting Agreements. There are no agreements binding on Seller, the
Seller Personal Property or any portion of the Property owned by Seller that
would be violated or breached by the execution or performance of this Agreement
for which a consent has not been obtained.

 

8A. REPRESENTATIONS AND WARRANTIES OF BUYER.

 

Buyer represents and warrants to each of Seller and Operator (except for 8A.8
which is made only to Operator, and 8A.4 and 8A.5 which are made only to Seller)
that each of the following representations and warranties is material and is
true and correct as of the date of this Agreement, shall be true and correct at
Closing and shall survive indefinitely Closing and any termination of this
Agreement: Buyer represents and warrants to each of Seller and Operator (except
for 8A.8 which is made only to Operator, and 8A.4 and 8A.5 which are made only
to Seller) that each of the following representations and warranties is true and
correct in all material respects as of the date of this Agreement, shall be true
and correct at Closing and shall survive the Closing indefinitely, except for
the representations and warranties contained in 8A.1, 8A.2, 8A.3 and 8A.6, each
of which shall survive the Closing for a period of two (2) years. No claim for a
breach of any representation or warranty of Buyer in this Section shall be
actionable or payable unless written notice containing a description of the
specific nature of such breach shall have been given to the other party and an
action shall have been commenced on or before the date that is two (2) years
after the Closing. Buyer’s liability (a) for the representations and warranties
contained in 8A.1, 8A.2, 8A.3 and 8A.6 shall be limited to an amount not to
exceed Five Hundred Thousand and 00/100 Dollars ($500,000.00) in the aggregate
with respect to all claims for a breach of such representations or warranties,
and (b) shall not extend to any officer, director, employee, stockholder,
trustee or agent of Buyer, any advisor or consultant to Buyer be liable for
Buyer’s breach of this Agreement.

 

8A.1 Existence and Authority of Buyer. Buyer is a Delaware limited partnership
duly formed, validly existing, in good standing under Delaware law and, as of
Closing, qualified to transact business in the state of Florida. Buyer has the
requisite power and authority, has taken all actions required by its
organizational documents and applicable law, and has obtained all necessary
consents, to execute and deliver this Agreement and to consummate the
transactions contemplated in this Agreement. Each individual executing this
Agreement on behalf of Buyer is duly authorized to do so. This Agreement
constitutes the legal and binding obligation of Buyer and is enforceable in
accordance with its terms.

 

25



--------------------------------------------------------------------------------

8A.2 No Conflicting Agreements. There are no agreements binding on Buyer or its
property that would be violated or breached by the execution or performance of
this Agreement for which a consent has not been obtained.

 

8A.3 Bankruptcy. Buyer has not (a) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, or (b) caused,
suffered, or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state, or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets.

 

8A.4 “As Is, Where Is With All Faults”. Buyer acknowledges, represents, and
warrants to Seller that Buyer is buying the Property in its “AS IS, WHERE IS
WITH ALL FAULTS” condition, all as more fully provided in Section 4 (Study
Period).

 

8A.5 ERISA. Neither Buyer nor any parent entity or subsidiary is (i) a party in
interest under Section 3(14) of ERISA or a disqualified person under Section
4975(e)(2) of the Internal Revenue Code of 1986, as amended (the “Code”), with
respect to the Trust or the Participating Plans, or (ii) an entity the assets of
which are deemed to include plan assets pursuant to Department of Labor
regulation Section 2510.3-101.

 

8A.6 Knowledge and Experience. The Buyer and its parent entity have such
knowledge and experience in financial and business matters that they are capable
of evaluating the merits and risks of purchasing the Property, and the financial
condition of Buyer is such that it can bear the economic risks of such
investment.

 

8A.7 Compliance with Anti-Terrorism Laws.

 

(i) Neither Buyer nor any member of the Buyer Group is in violation of any
Anti-Terrorism Law.

 

(ii) Neither Buyer nor any member of the Buyer Group, nor any of their
respective brokers or other agents acting or benefiting in any capacity in
connection with this Agreement is a Prohibited Person.

 

(iii) Neither Buyer nor any member of the Buyer Group, nor any of their
respective brokers or other agents acting in any capacity in connection with
this Agreement (A) is conducting any business or engaging in any transaction or
dealing with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (B) is dealing in, or otherwise engaging in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order

 

26



--------------------------------------------------------------------------------

No. 13224; or (C) is engaging in or conspiring to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

8A.8 Units Validly Issued. The Units, when issued, will have been duly and
validly authorized and issued, free of any preemptive or similar rights, and
will be fully paid and non-assessable, without any obligation to restore capital
except as required by the Delaware Revised Uniform Limited Partnership Act (the
“Limited Partnership Act”). Operator shall be admitted as a limited partner as
of the Closing Date and shall be entitled to all of the rights and protections
of a limited partner under the Limited Partnership Act and the provisions of the
Limited Partnership Agreement, with the same rights, preferences, and privileges
as all other limited partners on a pari passu basis.

 

8B. REPRESENTATION AND WARRANTIES OF OPERATOR. Operator represents and warrants
to Buyer (and to Seller as to Sections 8B.1 through and including 8B.7, and
8B.16) that each of the following representations and warranties is true and
correct as of the date of this Agreement and shall be true and correct at
Closing and shall survive closing for the Survival Period; provided that
Sections 8B.1, 8B.4 and 8B.10, as to Buyer only, shall survive the closing and
shall continue thereafter indefinitely notwithstanding the end of the Survival
Period:

 

8B.1 Existence and Authority of Operator. Operator is a limited liability
company duly formed, validly existing, in good standing under Virginia law and
qualified to transact business in the state of Florida. Operator has the
requisite power and authority, has taken all actions required by its
organizational documents and applicable law, and has obtained all necessary
consents, to execute and deliver this Agreement and to consummate the
transactions contemplated in this Agreement. Each individual executing this
Agreement on behalf of Operator is duly authorized to do so. This Agreement
constitutes the legal and binding obligation of Operator and is enforceable in
accordance with its terms.

 

8B.2 Operating Lease. The Operating Lease is in full force and effect, has not
been modified, changed, altered, extended, or amended in any respect whatsoever
and constitutes the complete agreement between Seller and Operator with respect
to the Property. Operator has performed all of its obligations under the
Operating Lease, including, without limitation, payment, when due, of all real
and personal property taxes and other lienable items, as provided in the
Operating Lease. Seller is not in default of the Operating Lease and Operator
has not received any notice from Seller declaring a default under the Operating
Lease. Operator is not aware of any fact or circumstance that, by itself or with
the giving of notice or the passage of time or both, would constitute a default
by Seller or Operator under the Operating Lease.

 

8B.3 Operating Agreements. Each of the Operating Agreements (other than the
Operating Lease) identified on Exhibit C is in full force and effect, has not
been modified, changed, altered, extended or amended in any respect whatsoever
and constitutes the complete agreement between Operator and the other party or
parties thereto Operator. Operator has performed all of its obligations under
each Operating Agreement and is not in default with respect to any such
agreement, has not received notice of a default and is not aware of any fact or
circumstance that, by itself or with the giving of notice or the passage of time
or both, would constitute a default by Operator under any such agreement.

 

27



--------------------------------------------------------------------------------

8B.4 No Conflicting Agreements. There are no agreements binding on Operator or
its property that would be violated or breached by the execution or performance
of this Agreement for which a consent has not been obtained or will be obtained
on or prior to Closing.

 

8B.5 Bankruptcy. Operator has not (a) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, or (b) caused,
suffered, or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state, or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets.

 

8B.6 No Consents. Operator has obtained or filed or will obtain or file before
the Closing Date each consent, approval, authorization, order, license,
certificate, permit, registration, designation, or filing by or with any
governmental agency or body necessary for the execution, delivery, and
performance of this Agreement by such Operator. No person has any right or
approval to consent to the execution, delivery or performance of this Agreement
by such Operator which has not been obtained or which will not be obtained prior
to the Closing.

 

8B.7 ERISA. Operator is not (i) a party in interest under Section 3(14) of ERISA
or a disqualified person under Section 4975(e)(2) of the Code, with respect to
the Trust or the Participating Plans, or (ii) an entity the assets of which are
deemed to include plan assets pursuant to Department of Labor regulation Section
2510.3-101.

 

8B.8 Securities Law Matters.

 

(A) In acquiring the Units and engaging in this transaction, Operator is not
relying upon any representations, written or oral, made to it by the Buyer, or
any of its partners, officers, employees, or agents that are not contained
herein. Operator is aware of the risks involved in investing in the Units and in
the shares of common stock (“Common Stock”) of MHI, issuable upon redemption of
such Units. Operator has had an opportunity to ask questions of, and to receive
answers from, the Buyer or a person or persons authorized to act on its behalf,
concerning the terms and conditions of this investment and the financial
condition, affairs, and business of the Buyer. Operator confirms that all
documents, records, and information pertaining to its investment in the Buyer
that it has requested, including a complete copy of the Limited Partnership
Agreement, have been made available or delivered to them prior to the date
hereof.

 

(B) Operator understands that neither the Units nor the shares of Common Stock
issuable upon redemption of the Units have been registered under the Securities
Act or any state securities acts and are instead being offered and sold in
reliance on an exemption from such registration requirements. The Units issuable
to Operator are being acquired solely by Operator for its own account, for
investment, and are not being acquired with a view to, or for

 

28



--------------------------------------------------------------------------------

resale in connection with, any distribution, subdivision, or fractionalization
thereof, in violation of any securities laws, and Operator has no present
intention to enter into any contract, undertaking, agreement, or arrangement
with respect to any such resale or distribution in violation of any securities
laws; provided, however, that, at or following Closing, Operator may distribute
the Units to its shareholders that (1) have represented and warranted to the
Buyer in writing that, as of the time of such distribution, such shareholder is
an accredited investor as that term is defined in Rule 501 of Regulation D under
the Securities Act, and (2) have executed the Limited Partnership Agreement as
limited partners. Operator understands that any certificates evidencing the
Units will contain appropriate legends reflecting the requirement that the Units
not be resold by Operator without registration under all applicable securities
laws or the availability of an exemption from such registration and that the
Limited Partnership Agreement will restrict transfer of the Units.

 

8B.9 Accredited Investor. Operator is an accredited investor as that term is
defined in Rule 501 of Regulation D under the Securities Act.

 

8B.10 Tax Matters. Operator has obtained from its own counsel advice regarding
the tax consequences of (i) the transfer of the Operator Personal Property and
the assignment of the Operating Agreements to the Buyer and the receipt of Units
as consideration therefore, (ii) Operator’s admission as a limited partner of
the Buyer, and (iii) any other transaction contemplated by this Agreement.
Operator further represents and warrants that it has not relied on the Buyer or
the Buyer’s representatives or counsel for such tax advice.

 

8B.11 Leases. Exhibit P attached hereto is a true, correct and complete schedule
of all ground leases, restaurant leases, telecommunications leases, subleases
and other leases and other rights of occupancy in effect with respect to the
Hotel and the Property of which Operator is a party (collectively, the “Leases”)
except hotel guest room licenses. Except as set forth on Exhibit P, there are no
other leases, subleases, tenancies or other rights of occupancy in effect with
respect to the Hotel or the Property of which Operator is a party.

 

8B.12 Compliance With Laws. Operator possesses such certificates, approvals,
licenses, authorities or permits issued by the appropriate local, state or
federal agencies or bodies necessary to conduct the business to be conducted by
it, and Operator has not received any written notice of proceedings relating to
the revocation or modification of any such certificate, approval, license,
authority or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling, or finding, would materially and adversely affect
the condition, financial or otherwise, or the earnings, business affairs or
business prospects of the Property or the Hotel. Operator has not received any
written or other notice of any violation of any applicable zoning, building,
fire, health or safety code, rule, regulation or ordinance, or of any
employment, or other regulatory law, order, regulation or other requirement,
including without limitation the Americans With Disabilities Act (“ADA”) or any
restrictive covenants or other easements, encumbrances or agreements, relating
to the Property or the Hotel, which remains uncured.

 

8B.13 Condemnation. Operator has received no notice of a pending or to the
Operator’s knowledge threatened condemnation or eminent domain proceedings, or
negotiations for purchase in lieu of condemnation, which affect or would affect
any portion of or all of the Property or any improvements thereon.

 

29



--------------------------------------------------------------------------------

8B.14 Permits. Except to the extent otherwise expressly disclosed in any report
pertaining to the Property obtained by Buyer prior to the Closing Date, (i)
Operator is currently in compliance with all, and otherwise not liable under
any, applicable Environmental Laws with respect to the Property, and Operator
has obtained, presently has in force, and is in full compliance with all, and
otherwise not liable under any, Permits needed under Environmental Laws for
Operator, tenants of Operator, and their respective employees, business
invitees, and guests to maintain, occupy, use and visit the Property, and
Operator has not, and to the best of Operator’s knowledge, none of its
predecessors in title to, or possession of the Property, has violated or been
found otherwise liable under any applicable Environmental Law; (ii) there is no
present requirement of any applicable Environmental Law which will increase the
cost of complying with the Environmental Laws with respect to the Property or
will otherwise result in an encumbrance or other restriction of any nature
resulting from any Environmental Laws with respect to the Property; (iii) all
past use, handling, generation, recycling, treatment, storage, discharge,
emission, release, transportation and disposal of Hazardous Materials on, from
or at the Real Property by Operator, and, to the best of Operator’s knowledge,
its predecessors, have been done in compliance with applicable Environmental
Laws; (iv) Operator has not, and to the best of Operator’s knowledge, none of
its predecessors has used, handled, generated, treated, spilled, discharged,
emitted, recycled, stored, transported, disposed of or released any Hazardous
Materials on or from the Property except to the extent the same was permitted
by, or remediated in accordance with, applicable Environmental Laws and,
Operator uses, handles, generates, treats, discharges, emits, recycles,
releases, disposes, maintains and stores no Hazardous Materials in, on or about
the Real Property that are not stored or contained in accordance with applicable
Environmental Laws; (v) there are no and have never been any underground storage
tanks in the Land; (vi) Operator has used and will continue to use the level of
care that a reasonable and prudent operator would use in ensuring that its
occupation of the Property, including, without limitation, the discharge,
treatment, storage, deionization and disposal of waste water from the Property
are in compliance with all Environmental Laws; (vii) the Real Property currently
complies with all applicable zoning, building, civil rights, and other laws,
ordinances, codes and regulations including, but not limited to, The Americans
with Disabilities Act of 1990, and all Environmental Laws, as hereinafter
defined; (viii) use of the Property for the purposes it is currently being used
for is permitted as of right under all applicable zoning ordinances and laws
without limitations imposed thereon by reason of said use, or any Improvements
being a nonconforming use of structure, as the case may be; (ix) Operator has
not received any notice of any fire, health, safety, building, pollution,
environmental, zoning or other violations of law in respect to the Real
Property, which have not been entirely corrected, and has not received any
notice from any insurance company, inspector or rating bureau making
requirements as a condition to the continuation of insurance on or with respect
to the Property which have not heretofore been satisfied; (x) there is no
existing, pending, or, to the best of Operator’s knowledge, contemplated,
threatened or anticipated, (a) condemnation of any part of the Real Estate, or
(b) widening, change of grade or limitation on the use of streets abutting the
Property; (xi) to the best of Operator’s knowledge, Operator has obtained all
licenses, permits, easements and rights-of-way, including proof of dedication,
required from all governmental

 

30



--------------------------------------------------------------------------------

authorities having jurisdiction over the Real Property or from private parties
to make use of all water, sewer, gas, electric, telephone and drainage
facilities and all other utilities serving the Real Property and to insure
vehicular and pedestrian ingress and egress to and from the Property over the
streets, driveways, alleys and sidewalks presently used therefor, which in all
cases are sufficient in size and capacity to serve the Improvements for their
intended use; (xii) to the best of Operator’s knowledge, there are no
obligations in connection with the Property of any so-called “recapture
agreement” involving refund for sewer extension, oversizing utility, lighting or
like expense or charge for work or services done upon or relating to the
Property; (xiii) there are no contracts, agreements, leases (other than the
Operating Agreements), licenses, invoices, bills or understandings of any
nature, written or oral, formal or informal to which Operator is a party or
otherwise bound, other than as may be expressly set forth herein, which Buyer,
upon becoming owner of the Property, will be required to assume or pay or to
which Buyer may, as a consequence of entering into or closing this Agreement,
may become bound without Buyer’s express and prior written consent.

 

8B.15 Operator Personal Property. Operator owns the Operator Personal Property
free and clear of liens, claims and encumbrances other than Permitted
Encumbrances.

 

8B.16 Operator Employees. Operator has provided, or will timely provide, all
required notices to its employees at the Hotel under applicable state and
federal law, including, without limitation, the Worker Adjustment and Retraining
Notification Act, as amended.

 

9. CASUALTY AND CONDEMNATION.

 

9.1 Casualty. If before the Closing Date any of the Improvements is damaged or
destroyed by fire or other casualty, then Seller shall deliver written notice to
Buyer of such casualty and the following provisions shall apply with respect to
such casualty:

 

9.1.1 Major Casualty. If the Improvements are damaged or destroyed by fire or
other casualty to the extent that the damage cannot be restored within one
hundred eighty (180) days (a “Major Casualty”), Buyer and Seller shall each have
the right to terminate this Agreement by written notice to the other within
fifteen (15) days after Seller’s notice to Buyer of such Major Casualty,
whereupon such election to terminate by either Buyer or Seller (or both), Seller
shall return the Deposit to Buyer and thereafter no party hereto shall have any
further rights, obligations or liabilities hereunder except to the extent that
any right, obligation, or liability set forth herein expressly survives
termination of this Agreement. If this Agreement is not terminated by either
Buyer or Seller (or both) pursuant to this Section 9.1.1, Buyer shall be
obligated to close the purchase and sale contemplated by this Agreement as
scheduled and the Purchase Price shall be not be adjusted. In such case, Seller
shall pay to Buyer at Closing an amount equal to the sum of (i) the unexpended
insurance proceeds received by Seller prior to Closing on account of such Major
Casualty, plus (ii) an amount equal to the deductible under its insurance
policy/ies in respect of such Major Casualty. Notwithstanding the provisions of
the preceding sentence, Seller shall not be obligated to repair or restore the
Property except as otherwise provided in this Agreement.

 

31



--------------------------------------------------------------------------------

9.1.2 Minor Casualty. If any such damage or destruction does not constitute a
Major Casualty, neither Buyer nor Seller shall have any right to terminate this
Agreement, Buyer shall be obligated to close the purchase and sale contemplated
by this Agreement as scheduled without adjustment of the Purchase Price, and
Seller shall pay to Buyer at Closing an amount equal to the sum of (i) the
unexpended insurance proceeds received by Seller prior to Closing on account of
such damage or destruction, plus (ii) an amount equal to the deductible under
its insurance policy/ies in respect of such damage or destruction.
Notwithstanding the provisions of the preceding sentence, Seller shall not be
obligated to repair or restore the Property except as otherwise provided in this
Agreement.

 

9.2 Condemnation. If before the Closing Date there shall be instituted against
the Property any Condemnation Proceeding, Seller shall immediately give written
notice (the “Seller’s Condemnation Notice”) of the Condemnation Proceeding to
Buyer, and:

 

9.2.1 Major Taking. If any such Condemnation Proceeding would result in the
condemnation of all of the Land and/or the Improvements or so much of the Land
and/or the Improvements so as to render the balance of the Land and/or the
Improvements not so condemned to be unusable as a hotel as presently operated (a
“Major Taking”), then either Buyer or Seller (or both) shall have the right to
terminate this Agreement by written notice to the other within fifteen (15) days
after Buyer’s receipt of Seller’s Condemnation Notice, whereupon such election
to terminate by either Buyer or Seller (or both), Seller shall return the
Deposit to Buyer and thereafter no party hereto shall have any further rights,
obligations or liabilities hereunder except to the extent that any right,
obligation or liability set forth herein expressly survives termination of this
Agreement. If neither Buyer nor Seller shall elect to so terminate this
Agreement, Buyer and Seller shall be obligated to close the purchase and sale
contemplated hereby as scheduled less the portion of the Land and/or the
Improvements so taken or subject to the Condemnation Proceeding without
adjustment of the Purchase Price and Seller shall pay to Buyer at Closing any
award paid to Seller prior to Closing on account of the Condemnation Proceeding.
Seller shall not have any obligation to repair or restore the Land and/or the
Improvements not so taken by the Condemnation Proceeding.

 

9.2.2 Minor Taking. If any Condemnation Proceeding would not constitute a Major
Taking, neither Buyer nor Seller shall have any right to terminate this
Agreement, Buyer and Seller shall be obligated to close the purchase and sale
contemplated hereby as scheduled less the portion of the Land and/or the
Improvements so taken or subject to the Condemnation Proceeding without
adjustment of the Purchase Price, and Seller shall pay to Buyer at Closing any
award paid to Seller prior Closing on account of the Condemnation Proceeding.
Seller shall not have any obligation to repair or restore the Land and/or the
Improvements not so taken by the Condemnation Proceeding.

 

9.3 Operating Lease. No termination of this Agreement shall affect Seller’s and
Operator’s rights and obligations under the Operating Lease.

 

32



--------------------------------------------------------------------------------

10. DEFAULT.

 

10.1 Buyer’s or Operator’s Default; Liquidated Damages. Buyer, Seller and
Operator each acknowledge that it would be difficult to ascertain the actual
damages that would be suffered by Seller if Buyer defaults in consummating the
purchase and sale contemplated by this Agreement. Accordingly, if all conditions
precedent to Buyer’s obligation to consummate the transactions contemplated by
this Agreement have been satisfied or waived, but Buyer fails, refuses, or is
unable to consummate the purchase and sale contemplated by this Agreement
(including to the extent Buyer’s failure, refusal or inability to consummate the
purchase and sale hereunder is due to a default by Operator), then Seller’s sole
and exclusive remedy shall be to terminate this Agreement and obtain the Deposit
from the Escrow Agent. On receipt by Seller of the Deposit, no party to this
Agreement shall have any further liability to any other party hereunder and this
Agreement shall terminate and thereupon each party shall be released from all
further liability under this Agreement except as otherwise provided in this
Agreement.

 

10.2 Seller’s Default. If all conditions and other events precedent to Seller’s
obligations to consummate the transactions contemplated by this Agreement have
been satisfied or waived, but Seller fails, refuses, or is unable to consummate
the purchase and sale contemplated by this Agreement, then Buyer’s sole and
exclusive remedy shall be either to (a) file a suit against Seller for specific
performance to enforce Seller’s obligations to convey the Property, provided
that no such action in specific performance shall seek to require Seller to do
any of the following: (i) cause Seller to change the condition of the Property
or restore the same after any fire or other casualty; (ii) cause Seller to
expend money or post a bond to remove a title encumbrance or defect or correct
any matter shown on a survey of the Property; or (iii) secure, cause the Seller
to secure, any permit, approval, or consent with respect to the Property, except
as expressly provided herein, or (b) send written notice to Seller of Buyer’s
election to terminate this Agreement, in which event Seller shall return the
Deposit to Buyer. On receipt by Buyer of the Deposit, no party shall have any
further liability to any other party hereunder and this Agreement shall
terminate and thereupon each party shall be released from all further liability
under this Agreement except as otherwise provided in this Agreement.

 

11. NOTICES.

 

Any notice, demand, consent, approval, request, or other communication or
document to be provided hereunder to a party hereto shall be in writing and
shall be given to such party at its address or telecopy number set forth below
or such other address or telecopy number as such party may hereafter specify for
that purpose by notice to the other party. Each such notice, request, or
communication shall, for all purposes, be deemed given and received (a) if given
by telecopy, when such telecopy is transmitted to the telecopy number specified
below during normal business hours and confirmation of complete receipt is
received during normal business hours, (b) if hand delivered against receipted
copy, when the copy thereof is receipted, (c) if given by a recognized overnight
delivery service, the day on which such notice, request, or other communication
is actually received, or (d) if given by any other means or if given by
certified mail, return receipt requested, postage prepaid, three (3) days after
it is posted with the United States Postal Service, at the address specified
below:

 

If to Seller:    BIT Holdings Seventeen, Inc.      c/o Mercantile-Safe Deposit &
Trust Company     

Attention: Mr. David C. Schenning

           Vice President

     Two Hopkins Plaza, Suite 804      Baltimore, Maryland 21201      Telephone
No.: 410.237.5616      Telecopy No.: 410. 237.5420

 

33



--------------------------------------------------------------------------------

with concurrent copies to:    Ballard Spahr Andrews & Ingersoll, LLP      300
East Lombard Street, 18th Floor      Baltimore, Maryland 21202      Attention:
Raymond G. Truitt, Esq.      Telephone No.: 410.528.5629      Telecopy No.:
410.528.5650     

 

and

    

 

Legg Mason Real Estate Services, Inc.

     1600 Market Street, Suite 1310      Philadelphia, Pennsylvania 19103     
Attn: Mr. Enda Bracken      Telephone No.: 215.446.8131      Telecopy No.:
215.446.8101 If to Buyer:    MHI Hospitality, L.P.      814 Capitol Landing Road
     Williamsburg, VA 23187      Attn: Mr. Drew Sims      Telephone No.:
757.229.5648      Telecopy No.: 757.564.8801 with a concurrent copy to:    Baker
& McKenzie LLP      815 Connecticut Avenue, NW      Washington, D.C. 20006-4078
     Attn: Thomas J. Egan, Jr., Esq.      Telephone No.: 202.452.7050     
Telecopy No.: 202.452.7072

 

12. GENERAL PROVISIONS.

 

12.1 Assignment. Buyer may not assign its rights under this Agreement without
the prior written approval of Seller, which approval Seller may grant or
withhold in its sole and absolute subjective discretion; provided, however, that
Buyer may assign its rights under this Agreement to a wholly-owned subsidiary
without the prior written consent of Seller, provided (i) Buyer provides written
notice to Seller not less than three (3) Business Days prior to

 

34



--------------------------------------------------------------------------------

the Closing Date, (ii) such assignee executes and delivers to Seller at or prior
to Closing an instrument in which it assumes all of Buyer’s rights and
obligations under this Agreement (including a statement of compliance with all
representations and warranties made by Buyer herein), and (iii) Buyer shall
remain jointly and severally liable (with such assignee) under this Agreement.

 

12.2 Brokers. Each party represents that such party has not incurred any
obligation to any broker or real estate agent with respect to the purchase or
sale of the Property and the transactions contemplated herein. Each party
represents and warrants that such party has not employed (expressly or implied)
any broker or finder and has made no agreement (express or implied) to pay any
broker’s commissions or finder’s fees in connection with the transactions
contemplated by this Agreement. Each party agrees to indemnify and defend the
other against and to hold the other harmless of and from all claims, demands,
liabilities, costs, and expenses (including, but not limited to, reasonable
attorneys’ fees) for any commission or fee payable to or claimed by any broker
or finder employed (expressly or impliedly) by it or with whom it made an
agreement (express or implied) to pay a broker’s commission or a finder’s fee.
The representations, warranties, undertakings and indemnities of this Paragraph
shall survive the Closing hereunder and any termination of this Agreement.

 

12.3 Binding Effect. This Agreement shall be binding on each party hereto and
such party’s successors and assigns and shall inure to the benefit of each party
hereto and such party’s successors and permitted assigns.

 

12.4 Entire Agreement. This Agreement and all the exhibits referenced herein and
annexed hereto contain the entire agreement of the parties hereto with respect
to the matters contained herein, and no prior agreement or understanding
pertaining to any of the matters connected with this transaction shall be
effective for any purpose. Except as may be otherwise provided herein, the
agreements embodied herein may not be amended except by an agreement in writing
signed by the parties hereto.

 

12.5 Time is of the Essence. TIME IS OF THE ESSENCE of the transaction
contemplated by this Agreement.

 

12.6 Governing Law. This Agreement shall be governed by the law of the state in
which the Land is located, without regard to principles of conflicts of laws
that would direct the application of the law of any other jurisdiction.

 

12.7 Survival. Except as may be otherwise specifically provided in this
Agreement, (i) all covenants, agreements, indemnities, representations, and
warranties contained herein shall survive Closing for a period of one hundred
eighty (180) days except those covenants and agreements performed at Closing,
and (ii) all of such covenants, agreements, representations, indemnities, and
warranties shall not be merged into the Deed and other documents delivered at
Closing.

 

35



--------------------------------------------------------------------------------

12.8 Further Assurances. Each party shall execute and deliver to the other such
further documents or instruments as may be reasonable and necessary in
furtherance of the performance of the terms, covenants, and conditions of the
within Agreement. This covenant shall survive Closing.

 

12.9 Exclusive Application. Nothing in this Agreement is intended or shall be
construed to confer on or to give to any person, firm, or corporation other than
the parties hereto any right, remedy, or claim under or by reason of this
Agreement. All terms and conditions of this Agreement shall be for the sole and
exclusive benefit of the parties hereto and may not be assigned except as
provided herein.

 

12.10 Partial Invalidity. If all or any portion of any of the provisions of this
Agreement shall be declared invalid by laws applicable thereto, then the
performance of such offending provision shall be excused by the parties hereto;
provided, however, that if the performance of such excused provision materially
affects any aspect of this transaction, then the party hereto for whose benefit
such excused provision was inserted in this Agreement shall have the right,
exercisable by written notice given to the other party within ten (10) days
after such provision is so declared invalid, to terminate this Agreement,
whereupon this Agreement shall terminate and thereafter no party hereto shall
have any further rights, obligations, or liabilities hereunder except to the
extent that any right, obligation, or liability set forth herein expressly
survives termination of this Agreement.

 

12.11 Interpretation. The titles, captions, and paragraph headings are inserted
for convenience only and are in no way intended to interpret, define, limit, or
expand the scope or content of this Agreement or any provision hereof. If any
party to this Agreement is made up of more than one person or entity, then all
such persons and entities shall be included jointly and severally, even though
the defined term for such party is used in the singular in this Agreement. If
any time period under this Agreement ends on a day other than a Business Day,
then the time period shall be extended until the next business day. This
Agreement shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Agreement to be drafted.
If any words or phrases in this Agreement shall have been stricken out or
otherwise eliminated, regardless of whether any other words or phrases have been
added, this Agreement shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Agreement and no
implication or inference shall be drawn from the fact that such words or phrases
were so stricken out or otherwise eliminated. All references in this Agreement
to “the date of this Agreement” shall be deemed to refer to that date of
acceptance of this Agreement.

 

12.12 Counterparts. This Agreement may be executed in separate counterparts. It
shall be fully executed when each party whose signature is required has signed
at least one counterpart even though no one counterpart contains the signatures
of all of the parties to this Agreement.

 

12.13 No Implied Waiver. Unless otherwise expressly provided herein, no waiver
by a party hereto of any provision hereof shall be deemed to have been made
unless

 

36



--------------------------------------------------------------------------------

expressed in writing and signed by such party. No delay or omission in the
exercise of any right or remedy accruing to Buyer or Seller upon any breach
under this Agreement shall impair such right or remedy or be construed as a
waiver of any such breach theretofore or thereafter occurring. The waiver by
Buyer or Seller of any breach of any term, covenant, or condition herein stated
shall not be deemed to be a waiver of any other breach, or of a subsequent
breach of the same or any other term, covenant, or condition herein contained.

 

12.14 Rights Cumulative. All rights, powers, options, or remedies afforded to
Buyer or Seller either hereunder or by law shall be cumulative and not
alternative, and the exercise of one right, power, option, or remedy shall not
bar other rights, powers, options, or remedies allowed herein or by law, unless
expressly provided to the contrary herein.

 

12.15 Memorandum. No party hereto shall record this Agreement.

 

12.16 Attorneys’ Fees. Should any party employ an attorney or attorneys to
enforce any of the provisions hereof or to protect its interest in any manner
arising under this Agreement, or to recover damages for breach of this
Agreement, the non-prevailing party in any action pursued in a court of
competent jurisdiction (the finality of which is not legally contested) agrees
to pay to the prevailing party all reasonable costs, damages and expenses,
including attorney’s fees, expended or incurred in connection therewith.

 

12.17 JURY TRIAL WAIVER. THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY, AND
IRREVOCABLY WAIVE THEIR RIGHT TO A TRIAL BY JURY AND AGREE THAT ANY DISPUTE
ARISING HEREUNDER SHALL BE DECIDED SOLELY BY A JUDGE (WITHOUT THE USE OF A JURY)
SITTING IN A COURT OF COMPETENT JURISDICTION. THIS JURY TRIAL WAIVER PROVISION
SHALL SURVIVE INDEFINITELY THE CLOSING AND THE TERMINATION OF THIS AGREEMENT.

 

12.18 Operator as a Party to this Agreement. Buyer and Operator acknowledge and
agree that Operator has been made a party hereto at the request of Buyer and as
a condition to Buyer’s execution of this Agreement. Seller makes no warranty
whatsoever with respect to the tax or other effect to Operator arising from the
transactions set forth herein and Seller shall have no responsibility,
obligation or liability with respect to the tax consequences to Buyer and/or
Operator as a result of any of the transactions contemplated by this Agreement.
In no event shall the tax or other consequences to Buyer and/or Operator of the
transactions set forth herein reduce or impair Buyer’s obligations to Seller
hereunder, including, without limitation, to pay to Seller the Purchase Price,
as adjusted herein, and proceed to Closing as provided by and subject to the
terms of this Agreement. Further, Seller shall have no obligation or liability
whatsoever to Operator for the matters contained in this Agreement (provided
that Seller and Operator shall continue to be bound by the terms of the
Operating Lease prior to Closing). Buyer and Operator acknowledge and agree that
Buyer shall be the only party hereunder with any right or claim against Seller
for any default by Seller hereunder. To the extent any representation, warranty,
covenant or obligation of Seller is made hereunder, such representation,
warranty, covenant or obligation shall be limited to a representation, warranty,
covenant or obligation of Seller to Buyer only. Buyer and

 

37



--------------------------------------------------------------------------------

Seller acknowledge and agree that Buyer shall be the only party hereunder with
any right or claim against Operator for any default by Operator hereunder.
Except as expressly provided herein, to the extent that any representation,
warranty, covenant or obligation of Operator is made hereunder, such
representation, warranty, covenant or obligation shall be limited to a
representation, warranty, covenant or obligation of Operator to Buyer only, and
Seller shall have no liability for the accuracy or inaccuracy of any such
matter.

 

12.19 Consistent Reporting. Buyer, Seller and Operator each agree to treat the
contribution to Buyer by Operator of Operator Personal Property and its interest
in the Operating Agreements at the Closing as a transfer of property subject to
Section 721 of the Internal Revenue Code and that none of such persons will
treat such contribution as a taxable sale or exchange. This covenant shall
survive the Closing and remain in effect indefinitely thereafter.

 

12.20 Indemnification by Operator. Operator does hereby agree to defend,
indemnify and hold Buyer harmless from and against any and all causes, claims,
demands, losses, liabilities, costs, damages, expenses and fees (including, but
not limited to, reasonable attorneys fees) incurred or suffered by Buyer or
Buyer’s Group (i) as a result of any failure by Operator to pay, when due, with
respect to the period of Seller’s ownership of the Property, all real property
and personal property taxes and assessments, impositions and any other lienable
item as provided under Section 4.3 of the Operating Lease; (ii) in any way
related to the Operating Agreements or Operator’s operation of the Hotel prior
to the Closing Date or (iii) as a result of a breach of a representation,
warranty or covenant of Operator hereunder. Such indemnity shall survive Closing
indefinitely until such time that all of such items have been indefeasibly paid
by Operator.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement and
affixed their seals as of the day and year first above written with the specific
intention of creating a document under seal.

 

WITNESS:   BIT HOLDINGS SEVENTEEN, INC.
a Maryland corporation    

 

--------------------------------------------------------------------------------

  By:  

/s/ David C. Schenning

--------------------------------------------------------------------------------

  (SEAL)     Name:   David C. Schenning         Title:   Vice President    
WITNESS:  

MHI HOSPITALITY, L.P.,

a Delaware limited partnership

        By:   MHI Hospitality Corporation             a Maryland corporation    
        Its General Partner    

 

--------------------------------------------------------------------------------

      By:  

/s/ Andrew M. Sims

--------------------------------------------------------------------------------

  (SEAL)         Name:   Andrew M. Sims             Title:   President and Chief
Executive Officer     WITNESS:   MHI HOTELS, LLC,         a Virginia limited
liability company, as successor by merger to MHI Recovery Management, Inc., a
Virginia corporation

 

--------------------------------------------------------------------------------

  By:  

/s/ Kim E. Sims

--------------------------------------------------------------------------------

  (SEAL)     Name:   Kim E. Sims         Title:   President    

 

39



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A   (Deposit Escrow Agreement) Exhibit B   (Description of Land) Exhibit
C   (Operating Agreements) Exhibit D   RESERVED Exhibit E   (Participating
Plans) Exhibit F   (Record Exceptions) Exhibit G   (Operator’s Excluded Personal
Property) Exhibit H   (Purchase Price Allocation) Exhibit I   (Deed) Exhibit J  
(Bill of Sale) Exhibit K   (Assignment and Assumption) Exhibit L   (FIRPTA
Affidavit) Exhibit M   (Assignment, Contribution and Assumption) Exhibit N  
(Operator’s Bill of Sale) Exhibit O   (Term Sheet) Exhibit P   (Leases)



--------------------------------------------------------------------------------

EXHIBIT A

 

(Deposit Escrow Agreement)

 

DEPOSIT ESCROW AGREEMENT

 

THIS DEPOSIT ESCROW AGREEMENT is made and entered into as of March     , 2005,
among BIT HOLDINGS SEVENTEEN, INC., a Maryland corporation, (“Seller”), MHI
HOSPITALITY, L.P., a Delaware limited partnership (“Buyer”), and CHICAGO TITLE
INSURANCE COMPANY (“Escrow Agent”), and is executed and entered into in
connection with the Purchase, Sale and Contribution Agreement (the “Agreement”),
dated as of even date herewith among Seller, Buyer and MHI Hotels, LLC, a
Virginia limited liability company.

 

W I T N E S S E T H :

 

Escrow Agent hereby agrees to hold the Deposit (as defined in the Agreement) in
escrow subject to the provisions of the Agreement. Escrow Agent is acting solely
as stakeholder and depository, and is not responsible or liable in any manner
whatever for the sufficiency, correctness, genuineness, or validity of the
subject matter of the escrow, or for the identity or authority of any person
executing or depositing it. As Escrow Agent, you shall invest the Deposit in an
interest-bearing savings or money market account or short term U.S. Treasury
Bills or similar cash equivalent securities, as the Buyer may direct. Any
interest earned on the Deposit, after you deduct your customary investment
charges, shall become and be deemed to be a part of the Deposit, and shall be
reported to the Buyer unless the Deposit is returned Seller as provided in the
Agreement. Buyer’s taxpayer identification number is             . Seller’s
taxpayer identification number is             .

 

Buyer and Seller agree to jointly and severally indemnify, defend and hold
harmless the Escrow Agent from and against any loss, cost, damage, expense and
attorney’s fee (collectively called “Expenses”) in connection with or in any way
arising out of this escrow, other than Expenses resulting from the Escrow
Agent’s own gross negligence or willful misconduct.

 

The Escrow Agent shall be protected in acting upon any written notice, request,
waiver, consent, certificate, receipt, authorization, power of attorney or other
document Escrow Agent in good faith believes to be genuine and what it purports
to be.

 

The Escrow Agent may, at its own expense, consult with legal counsel in the
event of any dispute or questions as to the construction of any provisions
hereof or its duties hereunder, and it shall be fully protected in acting in
accordance with the opinion or instructions of such counsel.

 

In the event of a dispute between the Buyer and Seller resulting in adverse
claims and demands being made for the deposit, the Escrow Agent may continue to
hold the deposits pursuant to terms hereof, or may dispose of the Deposit by
depositing the same with the clerk of a court of competent jurisdiction or in
accordance with a court order, and Escrow Agent shall be fully protected if it
so deposits them. Costs incurred by Escrow Agent in connection therewith shall
be incurred by the non-prevailing party.



--------------------------------------------------------------------------------

The Deposit shall be applied to the Purchase Price (as defined in the Agreement)
or returned to Buyer or Seller only in strict accordance with the terms of the
Agreement.

 

ESCROW AGENT:

       

WITNESS:

 

CHICAGO TITLE INSURANCE COMPANY

   

 

--------------------------------------------------------------------------------

 

By

 

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

   

 

SELLER:

           

WITNESS:

 

BIT HOLDINGS SEVENTEEN, INC.

       

a Maryland corporation

   

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

 

(SEAL)

   

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

   

 

BUYER:

           

WITNESS:

 

MHI HOSPITALITY, L.P.,

       

a Delaware limited partnership

       

By:

 

MHI Hospitality Corporation,

           

a Maryland corporation

           

Its General Partner

   

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

 

(SEAL)

       

Name:

 

 

--------------------------------------------------------------------------------

           

Title:

 

 

--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

EXHIBIT B

 

(Description of Land)

 

See attached.



--------------------------------------------------------------------------------

EXHIBIT C

 

(Operating Agreements)

 

  •   Pavilion Lease dated January 3, 1996 between the City of Jacksonville,
Florida and MHI Recovery Management, Inc.

 

  •   Management Agreement dated November 1, 1995 between MHI Recovery
Management, Inc. and Maryland Hospitality, Inc. as assigned to MHI Hotels
Services LLC by assignment dated December 31, 2003.

 

  •   Sovereignty Submerged Lands Lease Renewal between MHI Hotels LLC and the
Board of Trustees of the Internal Improvement Trust Fund of the State of Florida
filed March 24, 2003.

 

  •   License Agreement between Hilton Inns, Inc. and MHI Recovery Management
Inc.

 

  •   Restaurant Sublease dated July, 1996 between MHI Recovery Management,
Inc., BIT Holdings Seventeen, Inc. and Prime Steak-Jacksonville, LLC (the
“Restaurant Sublease”).

 

  •   Alcoholic Beverage License – BEV-2607149.

 

  •   Building Sublease between MHI Recovery Management, Inc. and BIT Holdings
Seventeen, Inc. and Inter Cel Jacksonville MTA, Inc. dated July 24, 1996 (the
“Building Sublease”).

 

  •   Lease Agreement dated May 29, 1997 between Gate Riverplace Company and MHI
Hotels LLC as amended by that First Amendment to Lease Agreement dated October
31, 2002.



--------------------------------------------------------------------------------

EXHIBIT D

 

RESERVED.



--------------------------------------------------------------------------------

EXHIBIT E

 

(Participating Plans)

 

Merc Acct

--------------------------------------------------------------------------------

  

Name

--------------------------------------------------------------------------------

6053000502

   AFL-CIO Staff Retirement Plan

6053346701

   Alaska Hotel & Restaurant Employees Pension Trust

6053341733

   Annuity Plan of the Electrical Industry

6053342073

   Atlanta Plumbers and Steamfitters Pension Fund

6053346284

   Automotive Machinists Pension Trust

6053344847

   BAC Local No. 4 Pension Fund

6053252311

   Bakery and Confectionery Union and Industry International Pension Fund

6053345436

   Bi-State Development Agency / Division 788 Amalgamated Transit Union Master
Trust

6053000496

   Bricklayers and Trowel Trades International Pension Fund

6053341029

   Bricklayers Local 21 Pension Fund

6053000619

   Bricklayers Local Union #19 of Indiana Retirement Plan

6053343642

   Bricklayers Union Local No. 6 of Indiana Pension Fund

6053000520

   Bridge & Iron Workers Staff Retirement Plan

6053346881

   Building Trades United Pension Trust Fund - Milwaukee & Vicinity

6053252384

   California Public Employees Retirement System

6053345917

   Carolinas Electrical Workers Retirement Plan

6053346676

   Carpenter’s Annuity Trust Fund of Northern California

6053342091

   Carpenters Labor Management Pension Fund

6053334377

   Carpenters Local #496 Pension Trust Fund

6053333234

   Carpenters Pension Fund of Illinois

6053346667

   Carpenter’s Pension Fund of Northern California

6053336491

   Carpenters’ Pension Trust Fund of St. Louis

6053333467

   Cascade Pension Trust Fund

6053345409

   Cement Mason Union Local No 502 Pension Fund

6053336482

   Cement Masons Locals 886 & 404 Pension Fund

6053345221

   Centennial State Carpenters’ Pension Trust Fund

6053346694

   Central Laborer’s Annuity Fund

6053252348

   Central Pension Fund of the International Union of Operating Engineers and
Participati

6053340869

   Central/North Florida Carpenters Regional Council Pension Fund

6053344892

   Chicago Painters & Decorators Pension Fund

6053344874

   Construction Workers Pension Trust Fund - Lake County & Vicinity

6053345926

   CSX Hotels, Inc. Pension Plan for Union Workers

6053337560

   CWA-ITU Negotiated Pension Plan

6053345454

   Deferred Salary Plan of the Electrical Industry

6053346649

   Detroit Free Press Inc. Newspaper Guild of Detroit Pension Plan

6053000575

   Eighth District Electrical Pension Fund

6053000628

   Electrical Workers Union Local No. 591 Retirement Trust

6053343429

   Electrical Workers Local No. 292 Annuity Plan

6053344856

   Electrical Workers Local No. 292 Pension Plan

6053333715

   Electrical Workers Pension Fund, Local 103, IBEW

6053345070

   Electricians Pension Plan IBEW 995

6053344570

   Fox Valley & Vicinity Laborers Pension Fund

6053345944

   Glaziers Local No. 27 Pension Fund

6053346916

   Graphic Communications International Union Benevolent Trust Fund

6053346612

   Greenville Plumbers & Pipefitters Pension Fund

6053337329

   Hawaii Laborers Pension Trust Fund

6053344464

   Hotel and Restaurant Employees Local 25 and Hotel Association of Washington
DC P

6053338113

   Hotel Employees and Restaurant Employees International Union Pension Fund

6053000548

   I.B.E.W. District Ten N. E. C. A. Individual Equity Retirement Plan

6053346925

   IBEW 1579 Pension Plan

6053342974

   IBEW Local #141 Pension Fund

6053333314

   IBEW Local #380 Pension Plan

6053339559

   IBEW Local #481 Money Purchase Pension Plan & Trust

6053343214

   IBEW Local 117 Pension Fund

6053344339

   IBEW Local 131 Pension Plan

6053343660

   IBEW Local 43 and Electrical Contractors Pension Fund

6053346104

   IBEW Local 508/Eastern Division, Georgia Chapter NECA Pension Fund

6053000600

   IBEW Local 673 Pension Fund

6053345445

   IBEW Local No 38 Pension Fund



--------------------------------------------------------------------------------

Merc Acct

--------------------------------------------------------------------------------

  

Name

--------------------------------------------------------------------------------

6053342670    IBEW Local No. 143 Pension Fund 6053341591    IBEW Local No. 99
Annuity Fund 6053341564    IBEW Local No. 99 Retirement Plan 6053345025    IBEW
Local Union #226 Open End Pension Trust Fund 6053252375    Indiana State Council
of Carpenters Pension Fund 6053346122    Int Brotherhood of Firemen & Oilers
International Pension Fund 6053346685    International Brotherhood of Firemen &
Oilers, Local No. 7 Pension Trust Fund 6053333573    International Brotherhood
of Painters and Allied Trades Union & Industry Pension Fun 6053345203   
International Longshoremen’s Association (AFL-CIO) Employers Pension Fund, SE Fl
6053344044    Intl Foundation of Employee Benefit Pains Pension Plan for
Salaried Employees 6053344035    Intl Foundation of Employee Benefit Plans
Pension Plan for Hourly Employees 6053252339    Int’l. Assc. Of Full-Time
Salaried Officers & Employees of Outside Local Unions & Distr 6053001832    Iron
Worker Local Number 498 Pension Plan 6053341555    Iron Workers Local No. 16
Pension Fund 6053343679    Iron Workers’ Mid-America Pension Fund 6053344712   
Ironworkers District Council of New England Pension Fund 6053339951    IUE
AFL-CIO Pension Fund 6053345196    IUOE Local 825 Pension Fund 6053346630   
IUPAT General Officers, Staff and Employees Retirement & Pension Trust Fund
6053345490    IUPAT Industry Annuity Plan 6053343198    Jacksonville Plumbers
and Pipefitters Pension Fund 6053344357    Kalamazoo County Sheriffs Deputies
Association Money Purchase Pension Plan 6053337034    Kansas Construction Trades
Open End Pension Trust Fund 6053344348    Kenosha Carpenters Local No. 161
Pension Fund 6053344561    Laborers’ District Council Construction Industry
Pension Fund 6053343759    Laborers’ District Council, Pension and Disability
Trust Fund No. 3 6053000511    Laborers International Union of North America
Staff Pension Plan 6053341038    Laborers’ Pension Fund 6053345374    LIUNA
Local Union & District Council Pension Fund 6053345383    LIUNA National
(Industrial) Pension Fund 6053345935    Local 138 IUOE Annuity Fund 6053333699
   Local 68 Engineers Annuity Fund 6053340743    Local 68 IUOE Pension Fund
6053340306    Local 705 International Brotherhood of Teamsters Pension Trust
Fund 6053341742    Maryland Electrical Industry Pension Fund 6053344909   
Massachusetts Service Employees Pension Fund 6053341902    Milwaukee Drivers
Pension Trust Fund 6053336295    Minneapolis Painting Industry Pension Plan
6053342983    Motion Picture Industry Individual Account Plan 6053345007   
Motion Picture Laboratory Technicians and Film Editors Local 780 IATSE Pension
Fun 6053344473    Municipal Employees’ Annuity & Benefit Fund of Chicago
6053000637    National Automatic Sprinkler Industry Pension Fund 6053000593   
National Roofing Industry Pension Fund 6053330166    NECA-IBEW Local 176 Pension
Fund 6053340752    NECA-IBEW Local 364 Defined Contribution Pension Fund
6053330228    N ECA-IBEW Pension Trust Fund 6053342634    New Jersey Carpenters
Annuity Fund 6053342224    New Jersey Carpenters Pension Fund 6053346293    New
Jersey Education Association Employees Retirement Plan 6053340299    New York
City District Council of Carpenters Pension Fund 6053345347    Northern Illinois
Pension Fund 6053346603    Nursing Home and Healthcare Employees of Philadelphia
and Vicinity Pension Plan 6053252357    Ohio Local No. 1 Operating Plasterers
and Cement Masons Pension Fund and Plan 6053001841    Omaha Construction
Industry Pension Plan 6053334938    Operating Engineers Construction Industry
and Miscellaneous Pension Fund 6053344446    Operating Engineers Local 57
Pension Fund 6053336286    Operating Engineers Pension Trust 6053333939   
Pacific Coast Roofers Pension Plan 6053336071    Painters District Council # 35
Pension Plan 6053345169    Painters District Council #2 Pension Trust 6053341047
   Pension Fund of Bricklayers and Allied Crafts, Local No. 74 of DuPage County,
Illinois 6053330068    Pension, Hospitalization and Benefit Plan of the
Electrical Industry Pension Trust Fund 6053345187    Plasterers’ & Cement
Masons’ Local 40 Pension Fund 6053346658    Plumbers & Pipefitters Local 333
Pension Fund 6053346275    Plumbers & Steamfitters Local 102 Pension Fund
6053345061    Plumbers & Steamfitters Local 43 Pension Fund Trust



--------------------------------------------------------------------------------

Merc Acct

--------------------------------------------------------------------------------

  

Name

--------------------------------------------------------------------------------

6053000557

   Plumbers and Pipefitters National Pension Fund

6053346907

   Plumbers And Steamfitters Local #118 Kenosha Unit Pension Plan

6053333458

   Plumbers Local #8 Pension Plan

6053340271

   Plumbers’ Pension Fund, Local 130, U.A.

6053335189

   Puget Sound Electrical. Workers Pension Trust

6053340459

   Retirement Fund of the Plumbing, Heating and Piping Industry of Southern
California

6053344598

   Rhode Island Carpenters Pension Fund

6053345212

   Rockford Area Dairy Industry, Local 754 IBT Retirement Pension Plan

6053336231

   Rodman Local Union 201 Pension Fund

6053339942

   Roofers’ Pension Plan (United Union of Roofers, Waterproofers & Allied
Workers Loc

6053330040

   Roofers Union Local 33 Pension Fund

6053339540

   San Diego Hotel and Restaurant Employees Pension Fund

6053335018

   San Francisco Culinary, Bartenders & Service Employees Pension Fund

6053346088

   SEIU Local No. 4 Pension Fund

6053000539

   Service Employees International Union Master Pension Trust

6053346113

   Sheet Metal Workers Local No. 36 Pension Fund

6053340725

   Sheet Metal Workers’ Local Union 100 Washington DC Area Pension Fund

6053330059

   Sheet Metal Workers’ Pension Fund of Local Union #19

6053344963

   Southern Electrical Retirement Fund

6053340262

   Southern Nevada Culinary & Bartenders Pension Trust

6053339292

   Southwest Ohio District Council of Carpenters - Dayton - Pension Plan

6053000566

   Stationary Engineers Local No. 39 Pension Plan

6053346890

   Teamster Local Union No. 727 Pension Fund

6053345114

   Teamsters Local 469 Pension Fund

6053345481

   Tile Terrazzo & Marble Defined Contribution Pension Plan

6053336160

   Tile, Terrazzo & Marble Industry Pension Trust Fund

6053345016

   Toledo Roofers Local No. 134 Pension Plan

6053346097

   Truck Drivers & Helpers Retirement Plan

6053344883

   Twin City Bricklayers Pension Fund

6053337310

   Twin City Carpenters & Joiners Pension Fund

6053342992

   Twin City Pipe Trades Pension Trust

6053346300

   UA Locals 63/353 Joint Pension Trust Fund

6053252320

   UFCW International Union Pension Plan for Employees

6053344455

   UNITE Staff Retirement Plan

6053341074

   United Mine Workers of America, International Pension Trust

6053000584

   Upper Peninsula Plumbers and Pipefitters Pension Fund

6053346266

   Waterfront Employers - ILA Pension Fund

6053342652

   West Michigan Plumbers, Fitters and Service Trades Local No. 174 Pension Plan
And 6053344589    Worcester Plumbers and Pipefitters Local Union #4



--------------------------------------------------------------------------------

EXHIBIT F

 

(Record Exceptions)

 

See attached.



--------------------------------------------------------------------------------

EXHIBIT G

 

(Operator Excluded Personal Property)

 

Jacksonville Princess Charter Boat



--------------------------------------------------------------------------------

EXHIBIT H

 

(Purchase Price Allocation)

 

As between Seller and Buyer:

 

PROPERTY

 

Land

   $ 1,000,0000

Building

   $ 20,086,518     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     $ 21,086,518     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

As between Buyer and Operator:

 

OPERATOR PROPERTY RIGHTS**

 

Operator Personal Property

   $ 700,000

Operator’s Rights under Operating Agreements

   $ 213,482     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     $ 913,482     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Note:

* MHI Hotels owns the boat (Jacksonville Princess) – value $500,000 which is not
part of this transaction.

** The value of the Operator Property Rights set forth herein is net of the
amount owed by the Operator under the Construction Loan, which will be repaid as
set forth in Section 2.5.



--------------------------------------------------------------------------------

EXHIBIT I

 

(Deed)

 

THIS INSTRUMENT PREPARED BY:

AFTER RECORDING, RETURN TO:

 

____________________________


____________________________


____________________________


Property Appraisers

Parcel Identification # 80311-0030

 

SPECIAL WARRANTY DEED

 

BIT HOLDINGS SEVENTEEN, INC., a Maryland corporation (“Grantor”), whose post
office address is c/o Mercantile-Safe Deposit & Trust Company, Two Hopkins
Plaza, Suite 804, Baltimore, Maryland 21201, for and in consideration of the sum
of TEN AND NO/100 DOLLARS ($10.00) paid to Grantor and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, by
these presents does hereby grant, sell, and convey unto
                        , a                          its successors and assigns
forever (“Grantee”), whose post office address is                         , all
that certain land located in Duval County, Florida, as more particularly
described in Exhibit “A” attached hereto and incorporated herein by reference
(the “Land”), TOGETHER WITH all improvements located on such Land and all
tenements, hereditaments and appurtenances belonging or in any wise appertaining
to the Land, including, but not limited to, without warranty, all riparian
rights appertaining to the Land (such Land, improvements, tenements,
hereditaments and appurtenances being collectively referred to as the
“Property”).

 

This conveyance is made and accepted subject to all matters set forth in Exhibit
“B” attached hereto and incorporated herein by reference (the “Permitted
Exceptions”), reference to which shall not operate to reimpose same.

 

TO HAVE AND TO HOLD the Property, together with all and singular the aforesaid
rights and appurtenances pertaining thereto, subject to the Permitted
Exceptions, unto Grantee and Grantee’s successors and assigns in fee simple
forever.

 

Grantor hereby covenants with Grantee that Grantor is lawfully seized of the
Property in fee simple; that Grantor has good right and lawful authority to sell
and convey the Property; and that Grantor hereby warrants the title to the
Property, subject to the Permitted Exceptions, and will defend the same against
the lawful claims of all persons claiming by, through or under Grantor, but no
other.

 

TOGETHER WITH, to Grantee, its successors and assigns, all of Grantor’s right,
title and interest in, to and under (a) Grant of Easement to Grantor recorded in
ORB 8244, Page 1974, current public records, Duval County, FL (b) Access
Easement Agreement to Grantor recorded



--------------------------------------------------------------------------------

in ORB 8244, Page 1935 aforesaid records (c) Easement Agreement to Grantor
recorded in ORB 8244, Page 1963, aforesaid records (c) Declaration of Parking
Lot Covenants recorded in ORB 8244, Page 1906 (e) Sanitary Sewer Agreement to
Grantor recorded in ORB 8244, Page 1948, aforesaid records, and (f) Bridge
Easement Agreement to Grantor recorded in ORB 8244, Page 1956, aforesaid
records. By its acceptance of this Special Warranty Deed as evidenced by its
recording thereof in the public records, Grantee assumes and agrees to perform
all duties, obligations and responsibilities required respectively thereunder of
the owner of the Land.

 

TOGETHER WITH, to Grantee, its successors and assigns, all of Grantor’s right,
title and interest in, to and under Lease between Grantor, as landlord, and MHI
Recovery Management, Inc., as tenant, as to which there is recorded a Memorandum
of Lease in ORB 8244, Page 2003, current public records, Duval County, FL. By
its acceptance of this Special Warranty Deed as evidenced by its recording
thereof in the public records, Grantee assumes and agrees to perform all duties,
obligations and responsibilities of the landlord under said Lease.

 

EXECUTED on the date set forth in the acknowledgment attached hereto, to be
effective as of the      day of                 , 2005.

 

WITNESSES:   BIT HOLDINGS SEVENTEEN, INC.,
a Maryland corporation

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Print Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

(CORP. SEAL)

Print Name:  

 

--------------------------------------------------------------------------------

       

 

STATE OF MARYLAND

  )         )  

SS.

CITY OF BALTIMORE

  )    

 

This instrument was acknowledged before me on the      day of
                    , 2005, by                          as
                         of BIT HOLDINGS SEVENTEEN, INC., a Maryland
corporation, on behalf of such entity. He/She is [check one] personally known to
me or has produced                          as identification.

 

       

 

--------------------------------------------------------------------------------

        Printed Name:  

 

--------------------------------------------------------------------------------

        NOTARY PUBLIC (Notary Seal)       My Commission Expires:         My
Commission No.:



--------------------------------------------------------------------------------

EXHIBIT “A”

 

[TO BE INSERTED]



--------------------------------------------------------------------------------

EXHIBIT “B”

 

PERMITTED EXCEPTIONS

 

[TO BE INSERTED]



--------------------------------------------------------------------------------

EXHIBIT J

 

(Bill of Sale)

 

BILL OF SALE FOR PERSONAL PROPERTY

 

BIT HOLDINGS SEVENTEEN, INC., a Maryland corporation (“Seller”), in
consideration of Ten and No/100 Dollars ($10.00), receipt of which is hereby
acknowledged, does hereby sell, assign, transfer and set over to
                         (“Buyer”), the following described personal property,
to wit:

 

All of the furniture, fixtures, equipment, machines, apparatus, supplies and
personal property, of every nature and description, if any, now owned by Seller
and located in or on the real estate commonly known as “Jacksonville Hilton”,
Duval County, Florida, which real estate is legally described on Exhibit A
attached hereto and made a part hereof, excepting therefrom those items listed
on Schedule 1 attached hereto.

 

This transfer is made without representation, warranty or guaranty by, or
recourse against, Seller of any kind whatsoever.

 

IN WITNESS WHEREOF, Seller has cause this Bill of Sale for Personal Property to
be signed and sealed in its name by its officers thereunto duly authorized this
     day of                     , 2005.

 

WITNESS:   SELLER:     BIT HOLDINGS SEVENTEEN,
a Maryland corporation

 

--------------------------------------------------------------------------------

  By:  

                                                         (SEAL)

--------------------------------------------------------------------------------

        Name:             Title:         WITNESS:   BUYER:        

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

  By:  

                                                         (SEAL)

--------------------------------------------------------------------------------

        Name:             Title:        



--------------------------------------------------------------------------------

Exhibit A

 

Legal Description

 

[TO BE INSERTED]



--------------------------------------------------------------------------------

Schedule 1

 

List of Excluded Items

 

[None.]



--------------------------------------------------------------------------------

EXHIBIT K

 

(Assignment and Assumption)

 

ASSIGNMENT AND ASSUMPTION OF OPERATING LEASE, CERTAIN

AGREEMENTS AND OTHER INTERESTS

 

THIS ASSIGNMENT AND ASSUMPTION OF OPERATING LEASE, CERTAIN AGREEMENTS AND OTHER
INTERESTS (“this Assignment”) is made as of                     , 2005, by and
between BIT HOLDINGS SEVENTEEN, INC., a Maryland corporation (“Assignor”), and
                        , a                          (“Assignee”).

 

EXPLANATORY STATEMENT

 

A. Assignor is the owner of property the located at 1201 Riverplace Boulevard,
Jacksonville, Florida, as more fully described in Rider 1 attached hereto as a
part hereof (the “Property”).

 

B. Pursuant to a Purchase, Sale and Contribution Agreement (the “Agreement”)
dated as of April     , 2005 among Assignor, Assignee and MHI Hotels, LLC, a
Virginia limited liability company (“Operator”), Assignee has contracted to
purchase the Property from Assignor.

 

C. By deed of even date herewith, Assignor has conveyed the Property to
Assignee.

 

D. Assignor is a party under the Operating Lease (as defined in the Agreement),
a copy of which is attached hereto as part hereof as Rider 2, the Restaurant
Sublease (as defined in Exhibit C of the Agreement), a copy of which is attached
hereto as part hereof as Rider 3, and the Building Sublease (as defined in
Exhibit C of the Agreement)., a copy of which is attached hereto as part hereof
as Rider 4.

 

E. Pursuant to the Agreement, Assignor has conveyed to Assignee Assignor’s
right, title and interest in and to the Other Interests (as defined in the
Agreement).

 

F. Assignor desires to assign, transfer, sell, and convey unto Assignee, and to
confirm the assignment, transfer, sale, and conveyance, unto Assignee of all of
Assignor’s right, title, and interest in, to, and under the Operating Lease, the
Restaurant Sublease, the Building Sublease and Other Interests.

 

F. Assignee desires to assume all rights and agree to perform all duties,
obligations, and responsibilities of Assignor under the Operating Lease, the
Restaurant Sublease and the Building Sublease.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing Explanatory Statement, the
covenants and agreements set forth below and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Explanatory Statement. The Explanatory Statement portion of this Assignment
forms an integral part of this Assignment and is hereby incorporated by
reference.

 

2. Assignment of Operating Lease, Restaurant Sublease, Building Sublease and
Other Interests. Assignor does hereby assign, transfer, sell, and convey unto
Assignee and does hereby confirm the assignment, transfer, sale, and conveyance
unto Assignee of all of Assignor’s right, title, and interest in, to, and under
the Operating Lease, the Restaurant Sublease, the Building Sublease and the
Other Interests (without representation, warranty or guaranty by, or recourse
against, Assignor of any kind whatsoever).

 

3. Assumption of Operating Lease, Restaurant Sublease and Building Sublease. By
execution hereof, Assignee does hereby, from and after the date hereof, assume
and agree to perform all duties, obligations, and responsibilities of Assignor
as landlord under the Operating Lease, the Restaurant Sublease and the Building
Sublease.

 

4. Indemnification.

 

4.1 By Assignee. Assignee does hereby agree to defend, indemnify, and hold
Assignor harmless from and against any and all causes, claims, demands, losses,
liabilities, costs, damages, expenses, and fees (including, but not limited to,
reasonable attorneys’ fees) incurred or suffered by Assignor as a result of
Assignee’s failure to perform any or all of Assignee’s obligations (i) as
landlord under the Operating Lease, (ii) as “Owner” under the Restaurant
Sublease and (iii) as “Owner” under the Building Sublease.

 

4.2 By Assignor. Assignor does hereby agree to defend, indemnify, and hold
Assignee harmless from and against any and all causes, claims, demands, losses,
liabilities, costs, damages, expenses, and fees (including, but not limited to,
reasonable attorneys’ fees) incurred or suffered by Assignee as a result of
Assignor’s failure to perform, before the date of this Assignment, any or all of
Assignor’s obligations (i) as landlord under the Operating Lease, (ii) as
“Owner” under the Restaurant Sublease and (iii) as “Owner” under the Building
Sublease, all in accordance with the terms and conditions of the Agreement.

 

5. Binding Effect. This Assignment shall be binding on and inure to the benefit
of the parties hereto, and their respective successors and assigns.

 

6. Governing Law. This Assignment shall be construed, interpreted and enforced
in accordance with the laws of the state in which the Land is located, without
regard to principles of conflict of laws that would direct the application of
the law of any other jurisdiction.

 

7. Rules of Construction. The following rules shall apply to the construction
and interpretation of this Assignment: (a) singular words shall connote the
plural number as well as



--------------------------------------------------------------------------------

the singular and vice versa, and the masculine shall include the feminine and
the neuter, (b) all references in this Assignment to particular sections are
references to sections of this Assignment, (c) the headings contained in this
Assignment are solely for convenience of reference and shall not constitute a
part of this Assignment nor shall they affect its meaning, construction, or
effect, and (d) each party and its counsel have reviewed and revised (or
requested revisions of) this Assignment, and therefore any usual rules of
construction requiring that ambiguities are to be resolved against a particular
party shall not be applicable in the construction and interpretation of this
Assignment or any exhibits hereto or amendments hereof.

 

8. Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement.

 

9. No Partnership. Nothing in this Assignment shall be deemed in any way to
create between the parties hereto any relationship of partnership, joint
venture, or association, and the parties hereto hereby disclaim the existence of
any such relationship.

 

10. Severability. If any provision of this Assignment, or the application
thereof to any person or circumstances, shall, for any reason and to any extent,
be or become invalid or unenforceable, the remainder of this Assignment and the
application of such provision to other persons or circumstances shall not be
affected thereby, but rather shall be enforced to the greatest extent possible.

 

11. Release. Except as provided in Section 4.2 of this Assignment, nothing in
this Assignment modifies or affects, or is intended to modify or affect, any
provision of the Agreement.

 

12. JURY TRIAL WAIVER. THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY, AND
IRREVOCABLY WAIVE THEIR RIGHT TO A TRIAL BY JURY AND AGREE THAT ANY DISPUTE
ARISING HEREUNDER SHALL BE DECIDED SOLELY BY A JUDGE (WITHOUT THE USE OF A JURY)
SITTING IN A COURT OF COMPETENT JURISDICTION. THIS JURY TRIAL WAIVER PROVISION
SHALL SURVIVE INDEFINITELY THE CLOSING AND THE TERMINATION OF THIS ASSIGNMENT.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
affixed their seals as of the day and year first above written with the specific
intention of creating a document under seal.

 

WITNESS:   BIT HOLDINGS SEVENTEEN, INC.,
a Maryland corporation                  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

  (SEAL)     Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

    WITNESS:   [BUYER]    

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

  (SEAL)     Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

RIDER 1 TO EXHIBIT K

 

DESCRIPTION OF LAND



--------------------------------------------------------------------------------

RIDER 2 TO EXHIBIT K

 

COPY OF OPERATING LEASE



--------------------------------------------------------------------------------

EXHIBIT L

 

(Non-Foreign Certificate (FIRPTA Affidavit))

 

CERTIFICATE OF NONFOREIGN STATUS

(Pursuant to I.R.C. § 1445 and Treas. Reg. § 1.1445-2)

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by BIT HOLDINGS SEVENTEEN, INC., a
Maryland corporation (the “Corporation”), the undersigned hereby certifies the
following on behalf of the Corporation:

 

1. The Corporation is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

 

2. The Corporation’s U.S. employer identification number is
                        ; and

 

3. The Corporation’s office address is as follows:

 

BIT Holdings Seventeen, Inc. c/o Mercantile-Safe Deposit & Trust Company
Attention:         Mr. David C. Schenning

      Vice President

Two Hopkins Plaza, Suite 804 Baltimore, Maryland 21201

 

The Corporation understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct and complete,
and I further declare that I have authority to sign this document on behalf of
the Corporation.

 

WITNESS:   BIT HOLDINGS SEVENTEEN, INC.,
a Maryland corporation                  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

  (SEAL)     Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

    DATED:  

 

--------------------------------------------------------------------------------

           



--------------------------------------------------------------------------------

EXHIBIT M

 

(Operator Assignment, Contribution and Assumption)

 

ASSIGNMENT, CONTRIBUTION AND ASSUMPTION

OF OPERATING AGREEMENTS

 

THIS ASSIGNMENT, CONTRIBUTION AND ASSUMPTION OF OPERATING AGREEMENTS (“this
Assignment”) is made as of                         , 2005, by and between MHI
HOTELS LLC, a Virginia limited liability company (“Assignor”), and
                        , a                          (“Assignee”).

 

EXPLANATORY STATEMENT

 

A. Assignor is the lessee of the property located at 1201 Riverplace Boulevard,
Jacksonville, Florida as more fully described in Rider 1 attached hereto as a
part hereof (the “Property”).

 

B. Pursuant to a Purchase, Sale and Contribution Agreement (the “Agreement”)
dated as of April     , 2005 among Assignor, Assignee and BIT Holdings
Seventeen, Inc., a Maryland corporation (“BIT”), Assignee has contracted to
purchase the Property from BIT.

 

C. By deed of even date herewith, BIT has conveyed the Property to Assignee.

 

D. Pursuant to the terms and conditions of the Agreement, Assignor has agreed to
assign and contribute to Assignee all of its right, title and interest in and to
the Operating Agreements (as defined in the Agreement).

 

E. Assignor desires to assign, contribute, transfer, sell, and convey unto
Assignee, and to confirm the assignment, contribution, transfer, sale, and
conveyance, unto Assignee of all of Assignor’s right, title, and interest in,
to, and under the Operating Agreements subject to the obligations of Assignor
under the Construction Loan (as defined in the Agreement) in consideration of
the issuance of Units (as defined in the Agreement) to the Assignor..

 

F. Assignee desires to assume all rights and agree to perform all duties,
obligations, and responsibilities of Assignor under the Operating Agreements and
to assume Assignor’s obligations under the Construction Loan.

 

G. Assignor and Assignee intend that the assignment and contribution of the
Operating Agreements and the Operator Personal Property (as defined in the
Agreement) be treated as a transfer of property subject to Section 721 of the
Internal Revenue Code.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing Explanatory Statement, the
covenants and agreements set forth below and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Explanatory Statement. The Explanatory Statement portion of this Assignment
forms an integral part of this Assignment and is hereby incorporated by
reference.

 

2. Assignment of Operating Agreements. In consideration of the issuance of the
Units, Assignor does hereby assign, transfer, sell, and convey unto Assignee and
does hereby confirm the assignment, transfer, sale, and conveyance unto Assignee
of all of Assignor’s right, title, and interest in, to, and under the Operating
Agreements subject to the obligations of Assignor under the Construction Loan.

 

3. Assumption of Operating Agreements. By execution hereof, Assignee does
hereby, from and after the date hereof, assume and agree to perform all duties,
obligations, and responsibilities of Assignor under the Operating Agreements and
under the Construction Loan.

 

4. Issuance of Units. In consideration of the assignment, contribution,
transfer, sale and conveyance by Assignor to Assignee of the Operating
Agreements (subject to the obligations under the Construction), Assignee shall
issue Units (as defined in the Agreement) to Assignor as provided in the
Agreement.

 

5. Indemnification.

 

5.1 By Assignee. Assignee does hereby agree to defend, indemnify, and hold
Assignor harmless from and against any and all causes, claims, demands, losses,
liabilities, costs, damages, expenses, and fees (including, but not limited to,
reasonable attorneys’ fees) incurred or suffered by Assignor as a result of
Assignee’s failure to perform any or all of Assignee’s obligations under the
Operating Agreements and the Construction Loan from and after the date hereof.

 

5.2 By Assignor. Assignor does hereby agree to defend, indemnify, and hold
Assignee harmless from and against any and all causes, claims, demands, losses,
liabilities, costs, damages, expenses, and fees (including, but not limited to,
reasonable attorneys’ fees) incurred or suffered by Assignee as a result of
Assignor’s failure to perform, before the date of this Assignment, any or all of
Assignor’s obligations under any of the Operating Agreements or the Construction
Loan, all in accordance with the terms and conditions of the Agreement.

 

6. Binding Effect. This Assignment shall be binding on and inure to the benefit
of the parties hereto, and their respective successors and assigns.

 

7. Governing Law. This Assignment shall be construed, interpreted and enforced
in accordance with the laws of the state in which the Land is located, without
regard to principles of conflict of laws that would direct the application of
the law of any other jurisdiction.



--------------------------------------------------------------------------------

8. Rules of Construction. The following rules shall apply to the construction
and interpretation of this Assignment: (a) singular words shall connote the
plural number as well as the singular and vice versa, and the masculine shall
include the feminine and the neuter, (b) all references in this Assignment to
particular sections are references to sections of this Assignment, (c) the
headings contained in this Assignment are solely for convenience of reference
and shall not constitute a part of this Assignment nor shall they affect its
meaning, construction, or effect, and (d) each party and its counsel have
reviewed and revised (or requested revisions of) this Assignment, and therefore
any usual rules of construction requiring that ambiguities are to be resolved
against a particular party shall not be applicable in the construction and
interpretation of this Assignment or any exhibits hereto or amendments hereof.

 

9. Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement.

 

10. No Partnership. Nothing in this Assignment shall be deemed in any way to
create between the parties hereto any relationship of partnership, joint
venture, or association, and the parties hereto hereby disclaim the existence of
any such relationship.

 

11. Severability. If any provision of this Assignment, or the application
thereof to any person or circumstances, shall, for any reason and to any extent,
be or become invalid or unenforceable, the remainder of this Assignment and the
application of such provision to other persons or circumstances shall not be
affected thereby, but rather shall be enforced to the greatest extent possible.

 

12. Release. Except as provided in Section 4.2 of this Assignment, nothing in
this Assignment modifies or affects, or is intended to modify or affect, any
provision of the Agreement.

 

13. JURY TRIAL WAIVER. THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY, AND
IRREVOCABLY WAIVE THEIR RIGHT TO A TRIAL BY JURY AND AGREE THAT ANY DISPUTE
ARISING HEREUNDER SHALL BE DECIDED SOLELY BY A JUDGE (WITHOUT THE USE OF A JURY)
SITTING IN A COURT OF COMPETENT JURISDICTION. THIS JURY TRIAL WAIVER PROVISION
SHALL SURVIVE INDEFINITELY THE CLOSING AND THE TERMINATION OF THIS ASSIGNMENT.

 

14. Further Assurances. Assignor agrees to execute, deliver and file such other
agreements, documents, instruments, applications, notices or other papers as may
be requested by Assignee in furtherance of the provisions of this Assignment.
This covenant shall survive indefinitely the Closing and the termination of this
Assignment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
affixed their seals as of the day and year first above written with the specific
intention of creating a document under seal.

 

WITNESS:  

MHI HOTELS, LLC


a Virginia limited liability company

   

 

--------------------------------------------------------------------------------

  By:  

                                                                                
             (SEAL)

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

    WITNESS:   [BUYER]÷        

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

  By:  

                                                                                
             (SEAL)

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

EXHIBIT N

 

(Operator Bill of Sale)

 

BILL OF SALE FOR PERSONAL PROPERTY

 

MHI HOTELS LLC, a Virginia limited liability company (“Operator”), in
consideration of Ten and No/100 Dollars ($10.00), receipt of which is hereby
acknowledged, does hereby sell, assign, transfer and set over to
                                         (“Buyer”), the following described
personal property (the “Assigned Properties”), to wit:

 

All of the furniture, fixtures, equipment, machines, inventories, apparatus,
supplies and personal property, of every nature and description, if any, now
owned by Operator and located in or on the real estate commonly known as
“Jacksonville Hilton”, Dade County, Florida, which real estate is legally
described on Exhibit A attached hereto and made a part hereof, excepting
therefrom those items listed on Schedule 1 attached hereto.

 

TO HAVE AND TO HOLD the Assigned Properties unto Buyer, its successors and
assigns, forever, and Operator does hereby bind itself, its successors and
assigns, to WARRANT and FOREVER DEFEND, all and singular, title to the Assigned
Properties unto Buyer, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the same, or any part thereof, by,
through or under Operator, but not otherwise. Operator warrants and represents
that is the sole owner of and has good and marketable title to the Assigned
Properties, free and clear of all liens, claims and encumbrances other than
those liens, claims and encumbrances described on Exhibit B attached hereto.

 

IN WITNESS WHEREOF, Operator has cause this Bill of Sale for Personal Property
to be signed and sealed in its name by its officers thereunto duly authorized
this      day of                     , 2005.

 

WITNESS:   OPERATOR:     MHI HOTELS LLC,     a Virginia limited liability
company

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

  (SEAL)     Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

        BUYER:            

 

--------------------------------------------------------------------------------

        a  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

  (SEAL)     Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

EXHIBIT O

 

(Term Sheet)

 

See attached.



--------------------------------------------------------------------------------

EXHIBIT P

 

(Leases)

 

  •   Pavilion Lease dated January 3, 1996 between the City of Jacksonville,
Florida and MHI Recovery Management, Inc.

 

  •   Sovereignty Submerged Lands Lease Renewal between MHI Hotels LLC and the
Board of Trustees of the Internal Improvement Trust Fund of the State of Florida
filed March 24, 2003.

 

  •   Restaurant Sublease dated July, 1996 between MHI Recovery Management,
Inc., BIT Holdings Seventeen, Incan Prime Steak-Jacksonville, LLC.

 

  •   Building Sublease between MHI Recovery Management, Inc. and BIT Holdings
Seventeen, Inc. and Inter Cel Jacksonville MTA, Inc. dated July 24, 1996.

 

  •   Lease Agreement dated May 29, 1997 between Gate Riverplace Company and MHI
Hotels LLC as amended by that First Amendment to Lease Agreement dated October
31, 2002.